


Exhibit 10.4

 

(1)                                 BEST BUY EUROPE DISTRIBUTIONS LIMITED

 

(2)                                 JONATHAN SCOTT WHEWAY

 

 

SERVICE AGREEMENT

 

 

--------------------------------------------------------------------------------


 

CONTENTS

 

Clause

 

 

 

Page

 

 

 

 

 

1.

 

job title

 

 

 

 

 

 

 

2.

 

Commencement

 

 

 

 

 

 

 

3.

 

Term of Agreement and Notice

 

 

 

 

 

 

 

4.

 

Duties

 

 

 

 

 

 

 

5.

 

Directorship

 

 

 

 

 

 

 

6.

 

Place of Work

 

 

 

 

 

 

 

7.

 

Pay

 

 

 

 

 

 

 

8.

 

Benefits and Expenses

 

 

 

 

 

 

 

9.

 

HOURS

 

 

 

 

 

 

 

10.

 

HOLIDAYS

 

 

 

 

 

 

 

11.

 

SICK PAY

 

 

 

 

 

 

 

12.

 

CONFIDENTIAL INFORMATION

 

 

 

 

 

 

 

13.

 

COPYRIGHT/MORAL RIGHTS

 

 

 

 

 

 

 

14.

 

RESTRICTIONS

 

 

 

 

 

 

 

15.

 

TERMINATION

 

 

 

 

 

 

 

16.

 

GARDEN LEAVE

 

 

 

 

 

 

 

17.

 

RETURN OF PAPERS ETC.

 

 

 

 

 

 

 

18.

 

DISCIPLINARY AND GRIEVANCE PROCEDURES

 

 

 

 

 

 

 

19.

 

ENTIRE AGREEMENT

 

 

 

 

 

 

 

20.

 

DATA PROTECTION

 

 

 

 

 

 

 

21.

 

TELECOMMUNICATIONS

 

 

 

 

 

 

 

22.

 

VARIATION

 

 

 

 

 

 

 

23.

 

MISCELLANEOUS

 

 

 

 

 

 

 

SCHEDULE 1

 

 

 

 

Definitions

 

 

 

--------------------------------------------------------------------------------


 

THIS AGREEMENT is made on                                                    day
of                                                        2009

 

BETWEEN:

 

(1)                                 BEST BUY UK DISTRIBUTIONS LIMITED 
(Registered No  6724915) whose registered office is at 1 Portal Way, London W3
6RS (“the Company”)

 

(2)                                 JONATHAN SCOTT WHEWAY of Langham House, 11
Church Street, Langham, Rutland, LE15 7JE (“You”)

 

1.                                     JOB TITLE

 


1.1                                YOU WILL BE EMPLOYED BY THE COMPANY AS CHIEF
EXECUTIVE OFFICER — BEST BUY EUROPE OR IN SUCH OTHER CAPACITY AS MAY BE AGREED
FROM TIME TO TIME.


 

2.                                     COMMENCEMENT

 


2.1                                YOUR EMPLOYMENT WITH THE COMPANY BEGAN ON
1ST AUGUST 2009.  YOUR EMPLOYMENT WITH BEST BUY DISTRIBUTIONS LIMITED WHICH
BEGAN ON 11TH MAY 2009 WILL COUNT TOWARDS YOUR PERIOD OF CONTINUOUS EMPLOYMENT.


 


2.2                                YOUR EMPLOYMENT SHALL TERMINATE AUTOMATICALLY
ON THE DATE THAT YOU REACH 65 OR SUCH AGE AS MAY FROM TIME TO TIME BE DETERMINED
BY THE COMPANY AS THE RETIREMENT AGE.


 


2.3                                YOU WARRANT THAT YOU ARE ENTITLED TO WORK IN
THE UNITED KINGDOM WITHOUT ANY ADDITIONAL APPROVALS AND WILL NOTIFY THE COMPANY
IMMEDIATELY IF YOU CEASE TO BE SO ENTITLED DURING YOUR EMPLOYMENT.


 


2.4                                YOU CONSENT TO THE TRANSFER OF YOUR
EMPLOYMENT UNDER THIS AGREEMENT TO ANY COMPANY IN THE GROUP AT ANY TIME DURING
YOUR EMPLOYMENT.


 

3.                                     TERM OF AGREEMENT AND NOTICE

 


3.1                                SUBJECT TO THE PROVISIONS RELATING TO SUMMARY
TERMINATION OF EMPLOYMENT SET OUT IN CLAUSE 14, THIS AGREEMENT WILL CONTINUE
UNLESS TERMINATED BY EITHER PARTY ON SIX MONTHS’ WRITTEN NOTICE ON EITHER SIDE.

 

--------------------------------------------------------------------------------


 


3.2                                THE COMPANY MAY AT ANY TIME IN ITS ABSOLUTE
DISCRETION TERMINATE THIS AGREEMENT FORTHWITH BY PAYING YOU, IN LIEU OF THE
NOTICE PERIOD REFERRED TO IN CLAUSE 3.1, YOUR BASIC SALARY ONLY FOR SUCH PERIOD
OR PART PERIOD AND EXCLUDING ANY BONUS, CAR ALLOWANCE (IF APPLICABLE) OR
BENEFITS IN KIND.  SUCH PAYMENT SHALL BE SUBJECT TO SUCH DEDUCTIONS FOR TAX AND
NATIONAL INSURANCE AS ARE REQUIRED BY LAW.


 


3.3                                WHERE THE COMPANY DECIDES TO EXERCISE ITS
POWER UNDER CLAUSE 3.2 ABOVE TO MAKE ANY SUCH PAYMENT(S) TO YOU, YOU UNDERTAKE
TO TAKE ALL REASONABLE AND NECESSARY STEPS TO FIND ALTERNATIVE EMPLOYMENT TO
COMMENCE WITHIN A PERIOD EQUIVALENT TO THE NOTICE PERIOD SET OUT IN CLAUSE 3.1
ABOVE (OR WHERE NOTICE HAS BEEN SERVED, THE UNEXPIRED PERIOD OF NOTICE REFERRED
TO IN CLAUSE 3.1 ABOVE) COMMENCING ON THE TERMINATION DATE.  IF YOU UNDERTAKE
SUCH EMPLOYMENT, THE COMPANY MAY REDUCE THE AMOUNT OR AMOUNTS OF ANY SUCH
PAYMENT(S) BY SUCH AN AMOUNT, AS IS YOUR ACTUAL MITIGATION.


 


3.4                                EXCEPT AS DISCLOSED IN WRITING BY YOU TO THE
COMPANY, YOU CONFIRM, REPRESENT AND WARRANT THAT YOU ARE NOT BOUND BY OR SUBJECT
TO ANY COURT ORDER, AGREEMENT, ARRANGEMENT, OBLIGATION OR UNDERTAKING WHICH IN
ANY WAY RESTRICTS OR PROHIBITS YOU ENTERING INTO, OR FROM PERFORMING YOUR DUTIES
SET OUT IN THIS AGREEMENT INCLUDING, WITHOUT LIMITATION, AN AGREEMENT OR
COVENANT NOT TO WORK FOR ANY SPECIFIED PERSON OR CLASS OF PERSONS OR IN A
SPECIFIED AREA OR NOT TO SOLICIT ANY AGENT, CUSTOMER, CLIENT OR EMPLOYEE OF ANY
PREVIOUS EMPLOYER OR TO KEEP CONFIDENTIAL ANY INFORMATION, KNOWLEDGE OR DATA
ACQUIRED BY YOU IN CONFIDENCE OR IN TRUST.  IF AT ANY TIME IT BECOMES APPARENT
THAT THERE MAY BE SUCH RESTRICTIONS OR IF ANY CLAIMS ARE MADE OR THREATENED WITH
REGARD TO YOU AND YOUR EMPLOYMENT, THEN THE COMPANY RESERVES THE RIGHT TO
TERMINATE THIS AGREEMENT FORTHWITH (WITHOUT THE COMPANY INCURRING ANY LIABILITY)
OR TO MAKE SUCH CHANGES TO THE TERMS OF THIS AGREEMENT OR YOUR DUTIES IT
CONSIDERS NECESSARY IN THE CIRCUMSTANCES.


 

4.                                     DUTIES

 


4.1                                YOU SHALL BE EMPLOYED IN THE CAPACITY SET OUT
IN CLAUSE 1.1 AND (SUBJECT ALWAYS TO THE DIRECTIONS OF THE BOARD) SHALL CONDUCT
THE DUTIES SET OUT IN CLAUSE 4.2 BELOW TOGETHER WITH SUCH ADDITIONAL DUTIES AS
THE BOARD MAY FROM TIME TO TIME REQUIRE.  IN THE FURTHERANCE OF YOUR DUTIES YOU
MAY ALSO BE REQUIRED TO BE APPOINTED AS AN OFFICER OF ANY COMPANY IN THE GROUP
AND/OR WE MAY REQUIRE YOU TO RESIGN FROM ANY/ALL SUCH OFFICES OF THE COMPANY OR
ANY COMPANY IN THE GROUP.

 

--------------------------------------------------------------------------------


 


4.2                                DURING THIS AGREEMENT YOU SHALL (WITHOUT
PREJUDICE TO THE GENERALITY OF CLAUSE 4.1) IN THE COURSE OF YOUR DUTIES BE
PRIMARILY RESPONSIBLE FOR BEST BUY EUROPE’S OPERATING ACTIVITIES, INCLUDING
REVENUE AND SALES GROWTH; EXPENSE, COST AND MARGIN CONTROL; AND MONTHLY,
QUARTERLY AND ANNUAL FINANCIAL GOAL MANAGEMENTS AND SHALL:


 


4.2.1                                DILIGENTLY AND FAITHFULLY SERVE BEST BUY
EUROPE AND USE YOUR UTMOST ENDEAVOURS TO PROMOTE ITS INTERESTS AND THOSE OF THE
GROUP;


 


4.2.2.                             IF SO REQUIRED ACT AS A DIRECTOR, OFFICER OR
CONSULTANT TO ANY COMPANY IN THE GROUP;


 


4.2.3                                ABIDE BY YOUR FIDUCIARY DUTIES TO THE
COMPANY AND TO THE GROUP;


 


4.2.4                                NOT DO ANYTHING THAT WOULD CAUSE YOU TO BE
DISQUALIFIED FROM ACTING AS A DIRECTOR;


 


4.2.5                                COMPLY WITH THE ARTICLES OF ASSOCIATION (AS
AMENDED FROM TIME TO TIME) OF ANY COMPANY IN THE GROUP OF WHICH YOU ARE A
DIRECTOR;


 


4.2.6                                REPORT YOUR OWN WRONGDOING AND ANY
WRONGDOING OR PROPOSED WRONGDOING OF ANY OTHER EMPLOYEE OR DIRECTOR OF THE
COMPANY OR THE GROUP TO THE BOARD OR ANY PERSON NOMINATED BY THE BOARD
IMMEDIATELY ON BECOMING AWARE OF IT;


 


4.2.7                                NOTIFY THE COMPANY IMMEDIATELY UPON BEING
CHARGED WITH AND/OR CONVICTED OF ANY CRIMINAL OR CIVIL OFFENCE (OTHER THAN
PARKING FINES);


 


4.2.8                                FULLY DISCLOSE TO THE COMPANY (AND CONTINUE
PROMPTLY AND FULLY TO DO SO THROUGHOUT YOUR EMPLOYMENT) ANY RELATIONSHIP BETWEEN
YOU AND AN OFFICER, DIRECTOR, EMPLOYEE OR CONSULTANT OF A RESTRICTED BUSINESS,
CUSTOMER, SUPPLIER, NETWORK SUPPLIER OR COMPANY IN THE GROUP AND/OR ALL
CIRCUMSTANCES IN RESPECT OF WHICH THERE IS OR MIGHT BE A CONFLICT OF INTEREST
BETWEEN YOU (AND INCLUDING WITHIN THIS OBLIGATION, YOUR SPOUSE AND DEPENDENT
CHILDREN) AND ANY COMPANY IN THE GROUP;


 


4.2.9                                RENDER YOUR SERVICES IN A PROFESSIONAL AND
COMPETENT MANNER IN WILLING CO-OPERATION WITH OTHERS;

 

--------------------------------------------------------------------------------


 


4.2.10                          GIVE TO THE BOARD OR SUCH PERSONS AS IT SHALL
NOMINATE SUCH INFORMATION (IN WRITING OR OTHERWISE) REGARDING YOUR CONDUCT OF
THE AFFAIRS OF THE GROUP AS THEY SHALL REQUIRE;


 


4.2.11                          AT ALL TIMES CONFORM TO THE REASONABLE POLICIES
AND DIRECTIONS OF THE BOARD OR OF ANYONE DULY AUTHORISED BY IT;


 


4.2.12                          UNDERTAKE (WITHOUT ADDITIONAL REMUNERATION) SUCH
ADDITIONAL DUTIES FOR THE COMPANY OR ANY COMPANY WITHIN THE GROUP OR PARTICULAR
DIVISION OR BUSINESS WITHIN THE GROUP AS MAY BE DIRECTED FROM TIME TO TIME;


 


4.2.13                          AT ALL TIMES USE BEST ENDEAVOURS TO OBSERVE ALL
LEGAL AND REGULATORY REQUIREMENTS IMPOSED ON THE COMPANY AND TO ENSURE THAT ALL
MATERIAL PREPARED BY YOU AND TO WHICH YOU CONTRIBUTE SHALL NOT KNOWINGLY BE
DEFAMATORY OR OTHERWISE BREACH ANY THIRD PARTY’S RIGHTS OR OTHERWISE BE
UNLAWFUL;


 


4.2.14                          DO SUCH THINGS AS ARE NECESSARY TO ENSURE
COMPLIANCE BY YOURSELF, BEST BUY EUROPE, THE COMPANY OR ANY RELEVANT COMPANY IN
THE GROUP WITH THE COMBINED CODE ON CORPORATE GOVERNANCE OF THE UK LISTING
AUTHORITY (AS AMENDED FROM TIME TO TIME);


 


4.2.15                          DO SUCH THINGS AS ARE NECESSARY TO ENSURE
COMPLIANCE BY YOURSELF, BEST BUY EUROPE, THE COMPANY AND ANY RELEVANT COMPANY IN
THE GROUP WITH THE UNITED STATES SARBANES-OXLEY ACT OF 2002, AS AMENDED FROM
TIME TO TIME;


 


4.2.16                          COMPLY WITH ALL REQUIREMENTS, RECOMMENDATIONS OR
REGULATIONS, AS AMENDED FROM TIME TO TIME, OF THE UNITED STATES SECURITIES AND
EXCHANGE COMMISSION, THE UK LISTING AUTHORITY (INCLUDING THE MODEL CODE, A COPY
OF WHICH IS AVAILABLE FROM THE COMPANY SECRETARY), THE FSA AND ALL OTHER
REGULATORY AUTHORITIES RELEVANT TO THE COMPANY AND THE GROUP AND ANY CODE OF
PRACTICE ISSUED BY THE COMPANY OR GROUP (AS AMENDED FROM TIME TO TIME) RELATING
TO DEALING IN THE SECURITIES (OR ANY FORM OF MARKET ABUSE AS DEFINED BY THE
FINANCIAL SERVICES AND MARKETS ACT 2000).


 


4.3                                YOU SHALL NOT WITHOUT THE PRIOR CONSENT OF
THE BOARD:


 


4.3.1                                ENTER INTO ON BEHALF OF BEST BUY EUROPE,
THE COMPANY OR ANY COMPANY IN THE GROUP ANY COMMITMENT, CONTRACT OR ARRANGEMENT
WHICH IS OTHERWISE THAN IN THE NORMAL COURSE OF BUSINESS OR IS OUTSIDE THE SCOPE
OF YOUR NORMAL

 

--------------------------------------------------------------------------------


 


DUTIES OR IS OF AN UNUSUAL OR ONEROUS OR LONG TERM NATURE OR WHICH IS REQUIRED
UNDER ANY CORPORATE DOCUMENTS GOVERNING THE BEST BUY EUROPE OR ANY ENTITY IN THE
GROUP, INCLUDING ANY SHAREHOLDERS’ AGREEMENT TO BE APPROVED BY THE BOARD;


 


4.3.2                                ENGAGE ANY PERSON ON TERMS WHICH VARY FROM
THOSE ESTABLISHED FROM TIME TO TIME BY RESOLUTION OF THE BOARD.


 


4.4                                SUBJECT TO CLAUSE 4.5 YOU SHALL DEVOTE THE
WHOLE OF YOUR TIME AND ATTENTION AND ABILITIES TO THE BUSINESSES AND AFFAIRS OF
BEST BUY EUROPE AND OF ANY OTHER COMPANY WITHIN THE GROUP OR ASSOCIATED WITH
BEST BUY EUROPE’S BUSINESS FOR WHICH YOU ARE DIRECTED TO WORK FROM TIME TO TIME
UNLESS PREVENTED BY ILL HEALTH FROM SO DOING.


 


4.5                                YOU WILL NOT DURING THE COURSE OF YOUR
EMPLOYMENT WITHOUT THE PRIOR WRITTEN APPROVAL OF THE BOARD DIRECTLY OR
INDIRECTLY FOR YOUR OWN ACCOUNT OR FOR OTHERS ENTER INTO OR BE CONCERNED OR
INTERESTED IN ANY TRADE OR BUSINESS OR OCCUPATION OTHER THAN THE BUSINESS OF
BEST BUY EUROPE.  TO THE EXTENT THAT SUCH ACTIVITIES DO NOT INTERFERE WITH THE
PERFORMANCE OF YOUR DUTIES UNDER THIS AGREEMENT AS DIRECTED BY THE BOARD, YOU
MAY BE REQUIRED TO PROVIDE SERVICES TO OTHER COMPANIES IN THE GROUP.  THIS
PROVISION DOES NOT PREVENT YOU FROM HOLDING A NON-EXECUTIVE POSITION AT AVIVA
PLC  OR FROM OWNING NOT MORE THAN 3% OF ANY CLASS OF STOCK, SHARES, DEBENTURES
OR OTHER SECURITIES IN ANY COMPANY WHICH ARE LISTED AND/OR DEALT WITH IN ANY
RECOGNISED INVESTMENT EXCHANGE AS THAT TERM IS DEFINED IN THE FINANCIAL SERVICES
AND MARKETS ACT 2000.


 


4.6                                YOU AGREE THAT DURING THE TERM YOU WILL NOT
ON YOUR OWN ACCOUNT OR FOR ANY OTHER FIRM, BUSINESS, PERSON OR ORGANISATION
COMPETE OR PREPARE TO COMPETE WITH THE BUSINESS OR DEMONSTRABLY ANTICIPATED
BUSINESS OF BEST BUY EUROPE OR ANY COMPANY IN THE GROUP.


 


4.7                                YOU MUST NOTIFY THE COMPANY IMMEDIATELY OF
ANY ACT OR OMISSION COMMITTED BY YOU THAT COULD ENTITLE THE COMPANY TO TERMINATE
YOUR EMPLOYMENT IN ACCORDANCE WITH CLAUSE 14.1.  YOU MUST ALSO NOTIFY THE
COMPANY IMMEDIATELY UPON BECOMING AWARE OF ANY ACT OR OMISSION BY ANY OFFICER OR
EMPLOYEE OF THE COMPANY OR ANY COMPANY IN THE GROUP WHICH COULD ENTITLE THE
COMPANY TO


 

5.                                     DIRECTORSHIP

 


5.1                                EXCEPT WITH THE PRIOR APPROVAL OF THE BOARD,
OR AS PROVIDED IN THE ARTICLES OF ASSOCIATION OF BEST BUY EUROPE, YOU SHALL NOT
RESIGN AS A DIRECTOR OF BEST BUY EUROPE.

 

--------------------------------------------------------------------------------


 


5.2                                IF DURING YOUR EMPLOYMENT YOU CEASE TO BE A
DIRECTOR OF BEST BUY EUROPE (OTHERWISE THAN BY REASON OF YOUR DEATH, RESIGNATION
OR DISQUALIFICATION PURSUANT TO THE ARTICLES OF ASSOCIATION OF THE COMPANY, AS
AMENDED FROM TIME TO TIME, OR BY STATUTE OR COURT ORDER) YOUR EMPLOYMENT SHALL
CONTINUE WITH YOU AS AN EMPLOYEE ONLY AND THE TERMS OF THIS AGREEMENT (OTHER
THAN THOSE RELATING TO THE HOLDING OF THE OFFICE OF DIRECTOR) SHALL CONTINUE IN
FULL FORCE AND EFFECT.


 

6.                                     PLACE OF WORK

 


6.1                                YOUR NORMAL PLACE OF WORK SHALL BE AT 1
PORTAL WAY, LONDON W3 6RS OR SUCH MAIN OFFICE AS THE COMPANY OR ANY OTHER
COMPANY IN THE GROUP MAY FROM TIME TO TIME OCCUPY WITHIN THE UK OR SUCH OTHER
PLACE WHICH THE COMPANY MAY REASONABLY REQUIRE FOR THE PROPER PERFORMANCE AND
EXERCISE OF YOUR DUTIES.


 


6.2                                YOU AGREE TO TRAVEL ON BUSINESS OF THE GROUP
(BOTH WITHIN THE UNITED KINGDOM OR ABROAD) AS MAY BE REQUIRED FOR THE PROPER
PERFORMANCE OF YOUR DUTIES DURING YOUR EMPLOYMENT.


 


6.3                                THE COMPANY SHALL HAVE THE RIGHT, FROM TIME
TO TIME TO VARY YOUR NORMAL PLACE OF WORK INCLUDING REQUIRING YOU TO WORK AT THE
MAIN OFFICE OF ANY COMPANY WITHIN THE GROUP OR ANY PARTICULAR BUSINESS OR
DIVISION WITHIN THE GROUP.


 

7.                                     PAY

 


7.1                                YOUR BASIC SALARY WILL BE PAID AT THE RATE OF
£440,000 PER ANNUM WHICH SHALL ACCRUE FROM DAY TO DAY AND BE PAYABLE IN EQUAL
MONTHLY INSTALMENTS IN ARREARS BY DIRECT TRANSFER TO YOUR BANK/BUILDING SOCIETY
ACCOUNT AND SHALL BE INCLUSIVE OF ANY FEES WHICH MAY BE OR BECOME RECEIVABLE BY
YOU AS A DIRECTOR OF ANY COMPANY IN THE GROUP. YOUR SALARY WILL BE REVIEWED
ANNUALLY/IN JULY EACH YEAR AND MAY BE INCREASED BY SUCH AMOUNT IF ANY AS THE
COMPANY THINKS FIT, HOWEVER, THERE IS NO CONTRACTUAL RIGHT TO ANY INCREASE BY
VIRTUE OF THIS CLAUSE.


 


7.2                                YOU WILL BE ELIGIBLE FOR A DISCRETIONARY
ANNUAL BONUS IN ACCORDANCE WITH THE BONUS SCHEME RULES IN FORCE AND FROM TIME TO
TIME BASED ON INDIVIDUAL AND/OR ENTERPRISE  PERFORMANCE AT A LEVEL TO BE
DETERMINED BY THE BOARD.


 


7.2.1                                ANY BONUS PAYMENT TO YOU SHALL BE PURELY
DISCRETIONARY AND SHALL NOT FORM PART OF YOUR CONTRACTUAL REMUNERATION UNDER
THIS AGREEMENT. IF THE COMPANY MAKES A BONUS PAYMENT TO YOU IN RESPECT OF A
PARTICULAR

 

--------------------------------------------------------------------------------


 


FINANCIAL YEAR OF THE COMPANY, IT SHALL NOT BE OBLIGED TO MAKE SUBSEQUENT BONUS
PAYMENTS IN RESPECT OF SUBSEQUENT FINANCIAL YEARS OF THE COMPANY.


 


7.2.2                                NOTWITHSTANDING CLAUSE 7.2.1, YOU SHALL IN
ANY EVENT HAVE NO RIGHT TO A BONUS OR A PRO-RATED BONUS IF YOUR EMPLOYMENT
TERMINATES FOR ANY REASON OR YOU ARE UNDER NOTICE OF TERMINATION (WHETHER GIVEN
BY YOU OR THE COMPANY) AT OR PRIOR TO THE DATE WHEN A BONUS MIGHT OTHERWISE HAVE
BEEN PAYABLE.


 


7.2.3                                ANY BONUS PAYABLE IN ACCORDANCE WITH CLAUSE
7.2 SHALL NOT BE PENSIONABLE.


 


7.3                                FOR THE PURPOSES OF THE EMPLOYMENT RIGHTS ACT
1996, YOU HEREBY AUTHORISE THE COMPANY TO DEDUCT FROM YOUR REMUNERATION
HEREUNDER ANY SUMS DUE FROM YOU TO THE COMPANY OR ANY OTHER COMPANY IN THE GROUP
INCLUDING, WITHOUT LIMITATION, ANY OVERPAYMENTS, LOANS OR ADVANCE MADE TO YOU BY
THE COMPANY OR ANY OTHER COMPANY IN THE GROUP.


 

8.                                     BENEFITS AND EXPENSES

 


8.1                                ANY BENEFITS SUPPLIED TO YOU OR YOUR FAMILY
FROM TIME TO TIME WHICH ARE NOT EXPRESSLY REFERRED TO IN THIS AGREEMENT ARE
PROVIDED EX GRATIA AND SHALL NOT FORM PART OF YOUR CONTRACT OF EMPLOYMENT.


 


8.2                                ANY BENEFITS SUPPLIED TO YOU OR YOUR FAMILY
SHALL BE SUBJECT TO THE RULES OF THE RELEVANT SCHEME WHICH ARE IN PLACE FROM
TIME TO TIME AND ANY APPLICABLE HM REVENUE & CUSTOMS (“HMRC”) RULES OR LIMITS
FROM TIME TO TIME IN FORCE.  A COPY OF THE RELEVANT SCHEME TERMS AND CONDITIONS
MAY BE OBTAINED FROM THE HUMAN RESOURCES DEPARTMENT.


 


8.3                                THE COMPANY WILL, SUBJECT TO (I) THE TERMS OF
ANY RELEVANT SCHEME IN FORCE FROM TIME TO TIME AND (II) YOU BEING ELIGIBLE UNDER
THE GENERAL PROVISIONS OF ANY APPLICABLE PLAN OR PROGRAMME OR POLICY AND/OR
(III) YOU BEING ACCEPTED BY THE PROVIDER OF THE RELEVANT SCHEME:


 


8.3.1                                PAY CONTRIBUTIONS IN RESPECT OF YOU TO A
PERMANENT HEALTH INSURANCE SCHEME (“PHI SCHEME”) FOR INCOME PROTECTION COVER AT
75% OF BASIC SALARY PER YEAR, UP TO A MAXIMUM OF FIVE YEARS. THE COMPANY SHALL
ONLY BE OBLIGED TO MAKE PAYMENTS TO YOU UNDER THE SCHEME IF IT HAS RECEIVED
PAYMENT FROM THE

 

--------------------------------------------------------------------------------


 


INSURANCE PROVIDER FOR THAT PURPOSE. IF YOU ARE RECEIVING BENEFITS UNDER THE
COMPANY’S PERMANENT HEALTH INSURANCE SCHEME:


 

8.3.1.1                                       YOU SHALL RESIGN AS A DIRECTOR OF
THE COMPANY OR ANY COMPANY IN THE GROUP IF SO REQUESTED BY THE COMPANY; AND

 

8.3.1.2                                        THE COMPANY SHALL BE ENTITLED TO
APPOINT A SUCCESSOR TO YOU TO PERFORM ALL OR ANY OF THE DUTIES REQUIRED OF YOU
UNDER THE TERMS OF YOUR EMPLOYMENT AND YOUR DUTIES SHALL BE AMENDED ACCORDINGLY.

 


8.3.2                                PROCURE FOR YOU, SUBJECT TO MEDICAL
UNDERWRITING, LIFE ASSURANCE COVER WHICH, IN THE EVENT OF YOUR DEATH DURING THE
PERIOD OF YOUR EMPLOYMENT, WILL REALISE A LUMP SUM EQUAL TO FOUR TIMES YOUR
BASIC SALARY FOR THE TIME BEING PAYABLE UNDER THIS AGREEMENT OR EQUAL TO SUCH
OTHER LEVEL DETERMINED BY THE BOARD FROM TIME TO TIME IF THE INSURANCE PROVIDER
REFUSES FOR ANY REASON TO PROVIDE LIFE ASSURANCE BENEFIT TO YOU, THE COMPANY
SHALL NOT BE LIABLE TO PROVIDE YOU WITH ANY REPLACEMENT BENEFIT OF THE SAME OR
SIMILAR KIND OR TO PAY ANY COMPENSATION IN LIEU OF SUCH BENEFIT; AND


 


8.3.3                                PAY PRIVATE MEDICAL INSURANCE SUBSCRIPTIONS
IN RESPECT OF YOU, FOR COVER AT SUCH RATES AND FOR SUCH BENEFITS AS MAY BE
DETERMINED BY THE BOARD FROM TIME TO TIME SUBJECT TO A PERSONAL CONTRIBUTION
DEDUCTED FROM YOUR BASIC SALARY WHICH SHALL BE AGREED FROM TIME TO TIME.  YOU
MAY WISH TO INCLUDE YOUR SPOUSE (OR PARTNER) AND DEPENDANTS IN THIS MEDICAL
INSURANCE SCHEME BUT WILL BE EXPECTED TO MAKE A CONTRIBUTION IN THIS REGARD AND
SUBJECT TO THEIR ELIGIBILITY TO PARTICIPATE IN OR BENEFIT FROM SUCH SCHEMES ON
TERMS WHICH ARE ACCEPTABLE TO THE COMPANY.


 


8.4                                THE COMPANY WILL MAKE A CONTRIBUTION OF AN
EQUIVALENT OF 5% OF YOUR BASIC SALARY (SUBJECT TO ANY CAP ON PENSIONABLE SALARY
PUT IN PLACE FROM TIME TO TIME BY HMRC) INTO A GROUP PERSONAL PENSION (OR SUCH
OTHER HMRC) REGISTERED GROUP PERSONAL PENSION SCHEME AS MAY BE SET UP BY THE
COMPANY TO REPLACE ITS GROUP PERSONAL PENSION SCHEME). THE COMPANY’S
CONTRIBUTIONS TO SUCH SCHEME SHALL BE SUBJECT TO THE RULES OF THE SCHEME AND THE
TAX RELIEF AND EXEMPTIONS AVAILABLE FROM HMRC, AS AMENDED FROM TIME TO TIME AND
SUBJECT TO:


 


8.4.1                                YOU SATISFYING CERTAIN ELIGIBILITY CRITERIA

 

--------------------------------------------------------------------------------


 


8.4.2                                THE RULES OF SUCH SCHEME AS AMENDED FROM
TIME TO TIME; AND


 


8.4.3                                A PERSONAL CONTRIBUTION FROM YOU OF A
MINIMUM 2.5% OF YOUR SALARY.


 


THE RULES OF THE SCHEMES ARE AVAILABLE ON REQUEST FROM THE HUMAN RESOURCES
DEPARTMENT. A CONTRACTING OUR CERTIFICATE FOR THE PURPOSES OF THE PENSIONS
SCHEME ACT 1993 IS NOT IN FORCE IN RESPECT OF YOUR EMPLOYMENT.


 


8.5                                YOU SHALL ALSO BE REIMBURSED ALL REASONABLE
EXPENSES PROPERLY, WHOLLY AND EXCLUSIVELY INCURRED BY YOU IN THE DISCHARGE OF
YOUR DUTIES UNDER THIS AGREEMENT SUBJECT TO PRODUCTION OF RECEIPTS OR OTHER
EVIDENCE FOR THEM, SUBJECT TO AND IN ACCORDANCE WITH ANY COMPANY EXPENSES POLICY
FROM TIME TO TIME IN FORCE.


 


8.6                                THE COMPANY SHALL PROVIDE YOU WITH A PDA AND
A MOBILE TELEPHONE FOR BUSINESS AND REASONABLE PERSONAL USE.


 


8.7                                THE COMPANY RESERVES THE RIGHT TO VARY OR
REPLACE THE BENEFITS, POLICIES OR SCHEMES OR THE PROVIDERS OF SUCH BENEFITS,
POLICIES OR SCHEMES WHICH MAY BE PROVIDED TO YOU UNDER THIS AGREEMENT (ALTHOUGH
THE COMPANY WILL NOT EXERCISE THIS RIGHT IN A CAPRICIOUS OR ONEROUS MANNER). THE
COMPANY IN ITS SOLE AND ABSOLUTE DISCRETION RESERVES THE RIGHT TO DISCONTINUE,
VARY OR AMEND THE SCHEME (INCLUDING THE LEVEL OF YOUR COVER) AT ANY TIME GIVING
30 DAYS NOTICE TO YOU.


 


8.8                                THE COMPANY SHALL NOT BE LIABLE TO PROVIDE
YOU WITH ANY REPLACEMENT BENEFIT OF THE SAME OR SIMILAR LEVEL IF AN INSURANCE
PROVIDER REFUSES FOR ANY REASON TO PROVIDE YOU WITH ANY INSURANCE BENEFIT OR
REFUSES TO MAKE PAYMENT UNDER ANY BENEFIT;


 


9.                                     HOURS


 


9.1                                YOUR NORMAL WORKING HOURS SHALL BE 9.00AM TO
6.00PM MONDAY TO FRIDAY TOGETHER WITH SUCH ADDITIONAL HOURS AS THE NEEDS AND
REQUIREMENTS OF THE COMPANY DICTATE AND AS ARE NECESSARY FOR THE PROPER
PERFORMANCE OF YOUR DUTIES UNDER THIS AGREEMENT.


 


9.2                                YOU AGREE THAT THE NATURE OF YOUR POSITION IS
SUCH THAT YOUR WORKING TIME CANNOT BE MEASURED AND ACCORDINGLY YOUR EMPLOYMENT
FALLS WITHIN REGULATION 20 OF THE WORKING TIME REGULATIONS 1998 (“WTR”).


 


9.3                                AT ANY TIME DURING YOUR EMPLOYMENT, YOU OR
THE COMPANY MAY GIVE THREE MONTHS’ NOTICE IN WRITING THAT PARAGRAPH 9.2 ABOVE
SHALL CEASE TO APPLY WITH EFFECT FROM THE EXPIRY OF THE ABOVE NOTICE.

 

--------------------------------------------------------------------------------

 

 

10.                             HOLIDAYS


 


10.1                         YOU WILL BE ENTITLED TO HOLIDAY IN ACCORDANCE WITH
THE COMPANY’S HOLIDAY POLICY FROM TIME TO TIME. IN ADDITION TO BANK AND OTHER
PUBLIC HOLIDAYS IN ENGLAND AND WALES YOU WILL BE ENTITLED TO 25 DAYS HOLIDAY PER
HOLIDAY YEAR CALCULATED ON A PRO-RATA BASIS (INCREASING WITH YOUR LENGTH OF
SERVICE) AND IN THE EVENT THAT YOU ARE REQUIRED TO WORK ON A BANK OR PUBLIC
HOLIDAY YOU WILL BE ENTITLED TO TAKE A DAY OFF IN LIEU.  YOU SHALL NOT BE
PERMITTED TO TAKE ANY HOLIDAY WITHOUT THE PRIOR CONSENT OF A DULY AUTHORISED
PERSON.


 


10.2                         ON THE TERMINATION OF THIS AGREEMENT YOU WILL BE
ENTITLED TO REMUNERATION IN LIEU OF ACCRUED BUT UNTAKEN HOLIDAY AT THE RATE OF
1/260TH OF YOUR BASIC ANNUAL SALARY FOR EACH UNTAKEN DAY’S ACCRUED HOLIDAY
ENTITLEMENT, FRACTIONS OF A DAY BEING ROUNDED DOWN TO THE NEAREST WHOLE NUMBER
OF DAYS (SAVE FOR TERMINATION PURSUANT TO CLAUSE 14, IN WHICH CASE YOU WILL
RECEIVE £1 IN LIEU OF ACCRUED BUT UNTAKEN HOLIDAY). IF HOWEVER, ON TERMINATION
OF THIS AGREEMENT YOU HAVE EXCEEDED YOUR ANNUAL HOLIDAY ENTITLEMENT FOR THAT
CALENDAR YEAR, THE EXCESS WILL BE REPAYABLE AND MAY BE DEDUCTED (IN WHOLE OR IN
PART) FROM ANY SUMS DUE TO YOU.


 

11.                             SICK PAY

 


11.1                         IF YOU ARE AT ANY TIME PREVENTED BY ILLNESS OR
ACCIDENT FROM PERFORMING YOUR DUTIES YOU SHALL GIVE NOTICE TO THE COMPANY OF
YOUR INCAPACITY AS SOON AS POSSIBLE AND, IF PRACTICABLE, ON THE FIRST DAY OF
INCAPACITY.  THE COMPANY MAY APPOINT A TEMPORARY REPLACEMENT TO UNDERTAKE SOME
OR ALL OF YOUR DUTIES IN THE EVENT THAT IT IS NECESSARY TO DO SO.


 


11.2                         IF YOU ARE ABSENT FOR MORE THAN SEVEN DAYS FROM
YOUR EMPLOYMENT YOU SHALL ON THE EIGHTH DAY SEND TO THE COMPANY A CERTIFICATE OF
YOUR INCAPACITY SIGNED BY A REGISTERED MEDICAL PRACTITIONER AND SHALL SEND
FURTHER SUCH CERTIFICATES TO COVER THE ENTIRE DURATION OF ANY CONTINUED
ABSENCE.  IF NO SUCH CERTIFICATES ARE RECEIVED BY THE COMPANY YOU SHALL NOT BE
ENTITLED TO RECEIVE ANY SALARY FOR ANY UNCERTIFIED PERIOD.


 


11.3                         IF YOU ARE, AT ANY TIME, SO REQUIRED BY THE BOARD
YOU WILL UNDERGO A MEDICAL EXAMINATION BY SUCH DOCTOR OR DOCTORS AS THE BOARD
SHALL NOMINATE AT THE COMPANY’S EXPENSE AND AUTHORISE THE DOCTORS RESPONSIBLE
FOR SUCH EXAMINATION(S) TO DISCLOSE TO AND DISCUSS WITH THE COMPANY AND/OR ITS
MEDICAL AND/OR LEGAL ADVISORS THE RESULTS PROVIDED.

 

--------------------------------------------------------------------------------


 


11.4                         SUBJECT TO COMPLIANCE WITH THE PROVISIONS OF
CLAUSES 11.2 TO 11.3 AND THE PREVAILING REGULATIONS RELATING TO INCAPACITY AND
THE COMPANY’S RIGHTS PURSUANT TO CLAUSE 15.1.1, YOU WILL BE PAID SICK PAY
CALCULATED IN ACCORDANCE WITH THE COMPANY’S SICKNESS ABSENCE POLICY.


 


11.5                         YOU SHOULD NOTE THAT, SHOULD YOU RECEIVE ANY
PAYMENTS UNDER THE PHI SCHEME, THE COMPANY RESERVES THE POWER (AND YOU HEREBY
CONSENT) TO CHANGE ANY OF THE TERMS AND CONDITIONS OF YOUR EMPLOYMENT INCLUDING
YOUR DUTIES AND JOB DESCRIPTION/TITLE OR TO APPOINT A PERMANENT REPLACEMENT TO
UNDERTAKE SOME OR ALL OF YOUR DUTIES UNDER THIS AGREEMENT.  IN ADDITION, ONCE IN
RECEIPT OF PAYMENTS UNDER PHI SCHEME YOU WILL NOT BE ENTITLED TO ANY OTHER
CONTRACTUAL BENEFIT (INCLUDING, FOR THE AVOIDANCE OF DOUBT, CONTRACTUAL HOLIDAY,
COMPANY PENSION CONTRIBUTIONS, LIFE ASSURANCE OR MEDICAL INSURANCE).  FURTHER,
THE COMPANY SHALL BE UNDER NO OBLIGATION TO ALLOW YOU TO RETURN TO PERFORM YOUR
DUTIES IF PAYMENTS UNDER THE PHI SCHEME ARE TERMINATED FOR ANY REASON.  ANY
EXERCISE BY THE COMPANY OF ITS RIGHTS UNDER THIS CLAUSE SHALL BE WITHOUT
PREJUDICE TO THE COMPANY’S RIGHTS UNDER CLAUSE 15.1.1.


 


11.6                         WHERE YOU ARE RECEIVING BENEFITS UNDER THE PHI
SCHEME OR WHERE YOUR ABSENCE DUE TO ILLNESS OR INJURY MAY ENTITLE YOU TO RECEIVE
BENEFITS IN THE FUTURE, THE COMPANY WILL NOT TERMINATE YOUR EMPLOYMENT WHERE TO
DO SO WOULD RENDER YOU INELIGIBLE FOR SUCH BENEFITS EXCEPT IN CIRCUMSTANCES
WHERE THE COMPANY WOULD BE ORDINARILY ENTITLED TO DISMISS YOU SUMMARILY AND/OR
IF THE COMPANY MAKES YOU REDUNDANT (WITHIN THE MEANING OF SECTION 139 OF THE
EMPLOYMENT RIGHTS ACT 1996).


 


11.7                         IF YOUR ABSENCE IS OR APPEARS TO BE OCCASIONED BY
ACTIONABLE NEGLIGENCE, NUISANCE OR BREACH OF ANY STATUTORY DUTY ON THE PART OF A
THIRD PARTY IN RESPECT OF WHICH DAMAGES ARE OR MAY BE RECOVERABLE, YOU SHALL
IMMEDIATELY NOTIFY THE COMPANY OF THAT FACT AND OF ANY CLAIM, COMPROMISE,
SETTLEMENT OR JUDGMENT MADE OR AWARDED IN CONNECTION WITH IT AND ALL RELEVANT
PARTICULARS THAT THE COMPANY MAY REASONABLY REQUIRE. YOU SHALL IF REQUIRED BY
THE COMPANY, REFUND TO THE COMPANY THAT PART OF ANY DAMAGES OR COMPENSATION
RECOVERED BY YOU RELATING TO THE LOSS OF EARNINGS FOR THE PERIOD OF THE ABSENCE
AS THE COMPANY MAY REASONABLY DETERMINE, PROVIDED THAT THE AMOUNT TO BE REFUNDED
SHALL NOT EXCEED THE TOTAL AMOUNT PAID TO YOU BY THE COMPANY IN RESPECT OF THE
PERIOD OF ABSENCE.

 

--------------------------------------------------------------------------------


 

12.                             CONFIDENTIAL INFORMATION

 


12.1                         YOU WILL OBSERVE STRICT SECRECY AS TO THE AFFAIRS
AND DEALINGS OF THE COMPANY AND WILL USE YOUR BEST ENDEAVOURS TO PREVENT THE
PUBLICATION OR DISCLOSURE OF ITS CONFIDENTIAL INFORMATION (EXAMPLES OF WHICH ARE
SET OUT IN SCHEDULE 1) AND THE CONFIDENTIAL INFORMATION OF ANY COMPANY WITHIN
THE GROUP, INCLUDING WITHOUT LIMITATION THAT WHICH COMES INTO YOUR POSSESSION
DURING YOUR EMPLOYMENT WITH THE COMPANY.  YOU WILL NOT USE TO THE DETRIMENT OR
PREJUDICE OF THE COMPANY OR ANY OTHER COMPANY WITHIN THE GROUP OR, EXCEPT IN THE
PROPER COURSE OF YOUR DUTIES, DIVULGE TO ANY PERSON, FIRM OR COMPANY OR
OTHERWISE MAKE USE OF CONFIDENTIAL INFORMATION WHICH MAY HAVE COME TO YOUR
KNOWLEDGE DURING THE COURSE OF YOUR EMPLOYMENT WITH THE COMPANY.  THIS
RESTRICTION SHALL CONTINUE TO APPLY AFTER THE TERMINATION OF YOUR EMPLOYMENT
WITHOUT LIMITATION IN TIME, BUT SHALL CEASE TO APPLY TO ANY INFORMATION OR
KNOWLEDGE WHICH SUBSEQUENTLY COMES INTO THE PUBLIC DOMAIN, OTHER THAN BY WAY OF
UNAUTHORISED DISCLOSURE BY YOU.


 


12.2                         YOU ACKNOWLEDGE AND UNDERSTAND THAT THIS
UNDERTAKING INCLUDES AN AGREEMENT ON YOUR PART NOT TO PUBLISH OR TO FACILITATE
THE PUBLISHING OF ANY CONFIDENTIAL INFORMATION IN ANY BOOK, NEWSPAPER,
PERIODICAL OR PAMPHLET OR BY BROADCASTING ON TELEVISION, CABLE, SATELLITE, FILM,
ON THE INTERNET OR ANY OTHER MEDIUM NOW KNOWN OR DEVISED AFTER THE DATE OF THIS
AGREEMENT OR BY COMMUNICATION TO ANY THIRD PARTY INCLUDING A REPRESENTATIVE OF
THE PRESS.


 


12.3                         IT IS A CONDITION OF THIS AGREEMENT THAT UPON
DEMAND BY THE COMPANY AND IN ANY EVENT UPON THE TERMINATION DATE, YOU SHALL
IMMEDIATELY DELIVER UP TO THE COMPANY OR A NOMINATED REPRESENTATIVE OR AT THE
COMPANY’S SOLE DISCRETION DESTROY ALL AND ANY CONFIDENTIAL INFORMATION IN YOUR
POSSESSION, CUSTODY OR POWER.


 


12.4                         YOU UNDERTAKE THAT YOU SHALL NOT DURING THE TERM
NOR AFTER THE TERMINATION DATE DISCLOSE, PUBLISH OR REVEAL TO ANY UNAUTHORISED
PERSON ANY INCIDENT, CONVERSATION OR INFORMATION CONCERNING ANY DIRECTOR,
EMPLOYEE, AGENT OR CONSULTANT OF THE COMPANY OR ANY COMPANY IN THE GROUP OR ANY
OF ITS CUSTOMERS, GUESTS OR VISITORS WHICH COMES TO YOUR KNOWLEDGE DURING THE
CONTINUANCE OF THIS AGREEMENT, OR ANY INCIDENT, CONVERSATION OR INFORMATION
RELATING TO YOUR EMPLOYMENT BY THE COMPANY OR RELATING TO THE COMPANY WHICH
MIGHT HAVE A SIGNIFICANTLY DETRIMENTAL EFFECT ON THE COMPANY’S REPUTATION OR ITS
BUSINESS OR THAT OF ANY OTHER COMPANY IN THE GROUP UNLESS DULY AUTHORISED IN
WRITING BY THE COMPANY SO TO DO.


 


12.5                         YOU WILL NOT VIOLATE OR PROCURE THE VIOLATION OF
ANY AGREEMENT WHICH THE COMPANY OR ANY COMPANY IN THE GROUP MAY HAVE WITH ANY
THIRD PARTY OR THE RIGHTS OF ANY SUCH

 

--------------------------------------------------------------------------------


 


THIRD PARTY. SINCE YOU ARE LIKELY TO OBTAIN DURING THE COURSE OF YOUR EMPLOYMENT
INFORMATION DISCLOSED IN CONFIDENCE FROM OTHER COMPANIES IN THE GROUP, CUSTOMERS
AND OTHER PERSONS, FIRMS OR ORGANISATIONS WHICH DEAL WITH THE COMPANY, YOU SHALL
TREAT SUCH INFORMATION AS FALLING WITHIN THE TERMS OF THIS CLAUSE 12, AND
ACCORDINGLY THE PROVISIONS OF THIS CLAUSE 12 SHALL APPLY TO SUCH INFORMATION.


 

13.                             COPYRIGHT/MORAL RIGHTS

 


13.1                         YOU SHALL GIVE THE COMPANY FULL WRITTEN DETAILS OF
ALL INVENTIONS AND OF ALL WORKS EMBODYING INTELLECTUAL PROPERTY RIGHTS MADE OR
DEVELOPED WHOLLY OR PARTIALLY BY YOU AT ANY TIME DURING THE COURSE OF YOUR
EMPLOYMENT WHICH RELATE TO, OR ARE REASONABLY CAPABLE OF BEING USED IN, THE
BUSINESS OF THE COMPANY OR ANY COMPANY IN THE GROUP. TO THE EXTENT THAT THEY DO
NOT VEST IN THE COMPANY BY OPERATION OF LAW OR UNDER THIS AGREEMENT YOU HEREBY
ASSIGN TO THE COMPANY WITH FULL TITLE GUARANTEE BY WAY OF ASSIGNMENT OF PRESENT
AND FUTURE COPYRIGHT ALL YOUR RIGHTS TITLE AND INTEREST IN AND TO ALL MATERIAL
WRITTEN DEVISED OR CREATED BY YOU IN RELATION TO THE OPERATION OR BUSINESS FROM
THE TIME BEING OF THE COMPANY OR ANY OF COMPANY IN THE GROUP OR RESULTING FROM
OR SUGGESTED BY ANY WORK WHICH YOU SHALL DO PURSUANT TO YOUR EMPLOYMENT OR WHICH
HAS ALREADY BEEN DONE PURSUANT TO YOUR EMPLOYMENT PRIOR TO THE DATE OF THIS
AGREEMENT AND ALL RIGHTS OF ACTION FOR DAMAGES FOR INFRINGEMENT OF SUCH
COPYRIGHT MATERIAL TO HOLD THEM ABSOLUTELY FOR THE ENTIRE PERIOD OF COPYRIGHT
AND ANY RENEWALS AND EXTENSIONS TO THAT PERIOD AND THEN IN PERPETUITY AND YOU
IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY AND ALL MORAL RIGHTS UNDER THE
COPYRIGHT DESIGNS AND PATENTS ACT 1988 OR ANY RIGHTS OF A SIMILAR NATURE UNDER
ANY LAW IN ANY JURISDICTION IN AND TO ANY SUCH MATERIAL.


 


13.2                         YOU HEREBY AGREE TO EXECUTE ALL SUCH DEEDS AND
DOCUMENTS AS MAY BE REQUIRED PURSUANT TO CLAUSE 13.1. THE ASSIGNMENT AND WAIVER
CONTAINED IN CLAUSE 13.1 SHALL NOT BE AFFECTED BY THE TERMINATION OF THIS
AGREEMENT FOR WHATEVER REASON.


 

14.                             RESTRICTIONS

 


14.1                         IN ORDER TO PROTECT THE CONFIDENTIAL INFORMATION,
TRADE SECRETS AND BUSINESS CONNECTIONS OF THE COMPANY TO WHICH YOU HAVE ACCESS
TO AS A RESULT OF YOUR EMPLOYMENT YOU HEREBY AGREE WITH THE COMPANY THAT YOU
WILL NOT, OTHER THAN DURING THE TERM IN THE ORDINARY AND PROPER COURSE OF YOUR
DUTIES AND FOR THE BENEFIT OF THE COMPANY OR ANY OTHER COMPANY IN THE GROUP,
WITHIN THE RESTRICTED AREA DIRECTLY OR

 

--------------------------------------------------------------------------------


 


INDIRECTLY WITHOUT THE EXPRESS WRITTEN CONSENT OF THE COMPANY FOR YOUR OWN
ACCOUNT OR FOR ANY OTHER PERSON, FIRM OR COMPANY:


 


14.1.1                         AT ANY TIME DURING THE TERM AND FOR A PERIOD OF
SIX MONTHS AFTER THE TERMINATION DATE, WORK OR PERFORM ANY SERVICES OR BE
ENGAGED OR CONCERNED OR INTERESTED IN ANY BUSINESS IN COMPETITION (OR WHICH
INTENDS TO BE IN COMPETITION) WITH THE COMPANY OR ANY OTHER COMPANY IN THE GROUP
IN RELATION TO RESTRICTED BUSINESS;


 


14.1.2                         AT ANY TIME DURING THE TERM AND FOR A PERIOD OF
SIX MONTHS AFTER THE TERMINATION DATE, DIRECTLY OR INDIRECTLY EMPLOY OR ENGAGE
OR ENDEAVOUR TO EMPLOY OR ENGAGE THE SERVICES OF A KEY EMPLOYEE WHETHER OR NOT
SUCH PERSON WOULD THEREBY COMMIT A BREACH OF CONTRACT;


 


14.1.3                         AT ANY TIME DURING THE TERM AND FOR A PERIOD OF
SIX MONTHS AFTER THE TERMINATION DATE, DIRECTLY OR INDIRECTLY SOLICIT OR ENTICE
AWAY OR ENDEAVOUR TO SOLICIT OR ENTICE AWAY A KEY EMPLOYEE WHETHER OR NOT SUCH
PERSON WOULD THEREBY COMMIT A BREACH OF CONTRACT;


 


14.1.4                         AT ANY TIME DURING THE TERM AND FOR A PERIOD OF
SIX MONTHS AFTER THE TERMINATION DATE FOR THE PURPOSES OF ANY RESTRICTED
BUSINESS SOLICIT OR ENTICE AWAY OR ENDEAVOUR TO SOLICIT OR ENTICE AWAY OR INDUCE
OR ATTEMPT TO INDUCE ANY CUSTOMER, SUPPLIER OR NETWORK SUPPLIER OF THE COMPANY
OR ANY OTHER COMPANY IN THE GROUP TO CEASE CONDUCTING ANY RESTRICTED BUSINESS
WITH THE COMPANY OR ANY OTHER COMPANY IN THE GROUP OR TO REDUCE THE AMOUNT OF
RESTRICTED BUSINESS CONDUCTED WITH THE COMPANY OR ANY OTHER COMPANY IN THE GROUP
OR TO VARY THE TERMS ON WHICH SUCH RESTRICTED BUSINESS IS CONDUCTED WITHIN THE
COMPANY OR ANY COMPANY IN THE GROUP;


 


14.1.5                         AT ANY TIME DURING THE TERM AND FOR A PERIOD OF
SIX MONTHS AFTER THE TERMINATION DATE FOR THE PURPOSES OF ANY RESTRICTED
BUSINESS DEAL WITH ANY CUSTOMER OR SUPPLIER OF THE COMPANY OR ANY OTHER COMPANY
IN THE GROUP;


 


14.1.6                         AT ANY TIME DURING THE TERM AND FOR A PERIOD OF
SIX MONTHS AFTER THE TERMINATION DATE FOR THE PURPOSES OF ANY RESTRICTED
BUSINESS SOLICIT OR ENDEAVOUR TO ENTICE AWAY FROM THE COMPANY THE BUSINESS OR
CUSTOM OF A CUSTOMER OR SUPPLIER WITH A VIEW TO PROVIDING GOODS OR SERVICES TO
ANY CUSTOMER OR SUPPLIER OF THE COMPANY OR ANY OTHER COMPANY IN THE GROUP;

 

--------------------------------------------------------------------------------


 


14.1.7                         AT ANY TIME AFTER THE TERMINATION DATE PRESENT
YOURSELF OR ALLOW YOURSELF TO BE HELD OUT OR PRESENTED AS BEING IN ANY WAY
CONNECTED WITH OR INTERESTED IN THE BUSINESS OF THE COMPANY OR IN THE BUSINESS
OF ANY COMPANY IN THE GROUP (UNLESS YOU REMAIN A CONSULTANT TO SUCH COMPANY);
AND


 


14.1.8                         AT ANY TIME DURING THE TERM OR AFTER THE
TERMINATION DATE MAKE, PUBLISH OR OTHERWISE COMMUNICATE ANY DISPARAGING OR
DEROGATORY STATEMENTS WHETHER IN WRITING OR OTHERWISE, CONCERNING THE COMPANY OR
ANY COMPANY IN THE GROUP OR ANY OF ITS OR THEIR OFFICERS OR EMPLOYEES OR
CONSULTANTS.


 


14.2                         YOU SHALL NOT INDUCE PROCURE OR AUTHORISE ANY OTHER
PERSON FIRM CORPORATION OR ORGANISATION TO DO OR PROCURE TO BE DONE ANYTHING
WHICH IF DONE BY YOU WOULD BE A BREACH OF ANY OF THE PROVISIONS OF CLAUSE 14.1.


 


14.3                         YOU ACKNOWLEDGE THAT THE PROVISIONS OF THIS CLAUSE
ARE FAIR, REASONABLE AND NECESSARY TO PROTECT THE GOODWILL AND INTERESTS OF THE
GROUP.  THE BUSINESS OF THE GROUP MAY CHANGE OVER TIME AND AS A RESULT IT MAY
BECOME NECESSARY TO AMEND THE PROVISIONS OF THIS CLAUSE TO ENSURE THAT THE
GROUP’S LEGITIMATE INTEREST REMAIN ADEQUATELY PROTECTED.  YOU THEREFORE AGREE
THAT THE COMPANY MAY AMEND THE PROVISIONS OF THIS CLAUSE TO PROTECT THOSE
INTERESTS.


 


14.4                         YOU SHALL, AT THE REQUEST OF THE COMPANY, ENTER
INTO A DIRECT AGREEMENT OR UNDERTAKING WITH ANY OTHER COMPANY IN THE GROUP TO
WHICH YOU PROVIDE SERVICES WHEREBY YOU WILL ACCEPT RESTRICTIONS CORRESPONDING TO
THE RESTRICTIONS IN THIS CLAUSE.


 

15.                             TERMINATION

 


15.1                         THE COMPANY SHALL BE ENTITLED TO TERMINATE YOUR
EMPLOYMENT WITHOUT GIVING THE PERIOD OF NOTICE SET OUT IN CLAUSE 3 BY SUMMARY
NOTICE IN WRITING IF YOU:


 


15.1.1                         ARE UNABLE TO PERFORM YOUR DUTIES UNDER THIS
AGREEMENT BY REASON OF ILL HEALTH OR ACCIDENT, SUBJECT TO CLAUSE 11.6, EITHER
FOR A PERIOD OR PERIODS AGGREGATING AT LEAST 26 WEEKS IN ANY PERIOD OF 52 WEEKS
OR FOR 26 CONSECUTIVE WEEKS;


 


15.1.2                         ARE GUILTY OF ANY DISHONESTY, GROSS MISCONDUCT OR
WILFUL NEGLECT OF DUTY OR COMMIT ANY SERIOUS BREACH OF A MATERIAL TERM OF THIS
AGREEMENT;


 


15.1.3                         ARE GUILTY OF ANY REPEATED MISCONDUCT (OF A LESS
SERIOUS NATURE THAN THAT DESCRIBED IN CLAUSE 15.1.2), PROVIDED THAT, IN LIGHT OF
THE STANDARDS EXPECTED

 

--------------------------------------------------------------------------------


 


OF SOMEONE OF YOUR SENIORITY, YOU HAVE RECEIVED A PRIOR WARNING OR WARNINGS
PROPORTIONAL TO THE GRAVITY OF SUCH MISCONDUCT AND PROVIDED THAT, WHERE
APPROPRIATE, YOU HAVE BEEN GIVEN A REASONABLE OPPORTUNITY TO CORRECT SUCH
MISCONDUCT AND HAVE FAILED TO DO SO;


 


15.1.4                         ARE INCAPABLE OF PROPERLY PERFORMING YOUR DUTIES,
HAVING BEEN NOTIFIED OF SUCH INCAPABILITY;


 


15.1.5                         ARE CONVICTED OF ANY CRIMINAL OFFENCE OTHER THAN
A MINOR MOTOR OFFENCE FOR WHICH A FINE OR NON-CUSTODIAL PENALTY IS IMPOSED WHICH
DOES NOT RENDER YOU UNABLE TO DISCHARGE YOUR DUTIES;


 


15.1.6                         BECOME OF UNSOUND MIND OR A PATIENT FOR THE
PURPOSES OF ANY STATUTE RELATING TO MENTAL HEALTH;


 


15.1.7                         BECOME PROHIBITED BY LAW FROM BEING A COMPANY
DIRECTOR;


 


15.1.8                         FAIL OR CEASE TO MEET THE REQUIREMENTS,
RECOMMENDATIONS OR REGULATIONS OF ANY REGULATORY BODY WHOSE CONSENT IS REQUIRED
TO ENABLE YOU TO UNDERTAKE ALL OR ANY OF YOUR DUTIES DURING YOUR EMPLOYMENT;


 


15.1.9                         ARE GUILTY OF A SERIOUS BREACH OF THE RULES OR
REGULATIONS AS AMENDED FROM TIME TO TIME OF THE UK LISTING AUTHORITY (INCLUDING
THE MODEL CODE FOR TRANSACTIONS IN SECURITIES BY DIRECTORS OF LISTED COMPANIES),
THE FSA OR ANY REGULATORY AUTHORITIES RELEVANT TO THE COMPANY OR ANY COMPANY IN
THE GROUP OR ANY CODE OF PRACTICE ISSUED BY THE COMPANY (AS AMENDED FROM TIME TO
TIME).


 


15.1.10                   SHALL RESIGN (AT YOUR OWN CHOICE AND WITHOUT CAUSE) AS
DIRECTOR OF THE COMPANY OR ANY COMPANY IN THE GROUP, NOT BEING AT THE REQUEST OF
THE COMPANY;


 


15.1.11                   HAVE A BANKRUPTCY ORDER MADE AGAINST YOU OR ENTER INTO
A VOLUNTARY ARRANGEMENT WITHIN THE MEANING OF SECTION 253 OF THE INSOLVENCY ACT
1986 OR HAS A COUNTY COURT ADMINISTRATION ORDER MADE AGAINST YOU UNDER THE
COUNTY COURT ACT 1984.  YOU AGREE THAT YOU WILL ADVISE THE COMPANY IF EITHER
EVENT TAKES PLACE;

 

--------------------------------------------------------------------------------


 


15.1.12                   ARE GUILTY OF ANY CONDUCT WHICH IN THE REASONABLE
OPINION OF THE BOARD BRINGS OR MAY BRING THE COMPANY INTO DISREPUTE OR IS
MATERIALLY ADVERSE TO THE INTERESTS OF THE COMPANY;


 


15.1.13                   ARE GUILTY OF A SERIOUS BREACH OF ANY RULES ISSUED BY
THE COMPANY FROM TIME TO TIME REGARDING ITS ELECTRONIC COMMUNICATIONS SYSTEMS;


 


15.1.14                   COMMITS ANY SERIOUS OR REPEATED BREACH OR
NON-OBSERVANCE OF ANY OF THE PROVISIONS OF THIS AGREEMENT OR REFUSES OR NEGLECTS
TO COMPLY WITH ANY REASONABLE AND LAWFUL DIRECTIONS OF THE COMPANY; OR


 


15.1.15                   ARE CONVICTED OF AN OFFENCE RELATING TO INSIDER
DEALING.


 


THIS LIST IS NOT EXHAUSTIVE.


 


15.2                         ON TERMINATION OF YOUR EMPLOYMENT (HOWSOEVER
ARISING) OR, IF EARLIER, AT THE REQUEST OF THE COMPANY, YOU SHALL:


 


15.2.1                         IMMEDIATELY RESIGN, WITHOUT ANY CLAIM FOR
COMPENSATION, FROM ANY DIRECTORSHIPS IN THE COMPANY OR FROM ANY POSITION WHICH
YOU HOLD AS A TRUSTEE IN RELATION TO THE BUSINESS OF THE COMPANY;


 


15.2.2                         TRANSFER WITHOUT PAYMENT TO THE COMPANY OR AS IT
MAY DIRECT ANY SHARES OR OTHER SECURITIES HELD BY YOU IN THE COMPANY AS A
NOMINEE OR TRUSTEE FOR THE COMPANY AND DELIVER TO THE COMPANY THE RELATED
CERTIFICATES;


 


15.2.3                         IF REQUESTED APPOINT THE COMPANY TO BE YOUR
ATTORNEY TO EXECUTE AND DO ANY SUCH INSTRUMENT OR THING AND GENERALLY TO USE
YOUR NAME FOR THE PURPOSE OF GIVING THE COMPANY OR ITS NOMINEE THE FULL BENEFIT
OF THIS CLAUSE; AND


 


15.2.4                         IF REQUESTED, PROVIDE A SIGNED STATEMENT THAT YOU
HAVE COMPLIED FULLY WITH YOUR OBLIGATIONS UNDER CLAUSE 15.2 AND CLAUSE 17.


 


15.3                         THE TERMINATION BY THE COMPANY OF THIS AGREEMENT
SHALL BE WITHOUT PREJUDICE TO ANY CLAIM WHICH THE COMPANY MAY HAVE FOR DAMAGES
ARISING FROM ANY BREACH THEREOF BY YOU GIVING RISE TO SUCH TERMINATION.


 


15.4                         ANY DELAY BY THE COMPANY IN EXERCISING ITS RIGHTS
TO TERMINATE SHALL NOT CONSTITUTE A WAIVER OF SUCH RIGHTS.

 

--------------------------------------------------------------------------------


 


15.5                         YOU SHALL HAVE NO CLAIM AGAINST THE COMPANY IF THIS
AGREEMENT IS TERMINATED BY REASON OF THE LIQUIDATION OF THE COMPANY FOR THE
PURPOSE OF RECONSTRUCTION OR AMALGAMATION AND YOU ARE OFFERED EMPLOYMENT WITH
ANY CONCERN OR UNDERTAKING RESULTING FROM SUCH RECONSTRUCTION OR AMALGAMATION ON
TERMS WHICH ARE SUBSTANTIALLY THE SAME AS THE TERMS OF THIS AGREEMENT.


 


15.6                         IT SHALL BE A CONDITION OF YOUR EMPLOYMENT AND OF
YOUR PARTICIPATION IN ANY SHARE OPTION SCHEME FROM TIME TO TIME OPERATED BY THE
COMPANY OR ANY COMPANY IN THE GROUP IN WHICH YOU PARTICIPATE OR SHALL BE
ENTITLED TO PARTICIPATE THAT IN THE EVENT OF THE TERMINATION OF YOUR EMPLOYMENT
WITH THE COMPANY IN CIRCUMSTANCES WHICH COULD GIVE RISE TO A CLAIM FOR WRONGFUL
AND/OR UNFAIR DISMISSAL (WHETHER OR NOT IT IS KNOWN AT THE TIME OF DISMISSAL
THAT SUCH A CLAIM MAY ENSUE) YOU SHALL NOT BY VIRTUE OF SUCH DISMISSAL BECOME
ENTITLED TO ANY DAMAGES OR ANY ADDITIONAL DAMAGES IN RESPECT OF ANY RIGHTS OR
EXPECTATIONS OF WHATSOEVER NATURE YOU MAY HAVE AS A HOLDER OF SHARE OPTIONS
UNDER ANY SUCH SCHEME.


 

16.                             GARDEN LEAVE

 


16.1                         THE COMPANY SHALL BE UNDER NO OBLIGATION TO VEST IN
OR ASSIGN TO YOU ANY POWERS OR DUTIES OR TO PROVIDE ANY WORK FOR YOU AND THE
COMPANY MAY AT ITS DISCRETION AT ANY TIME OR FROM TIME TO TIME SUSPEND YOU FROM
THE PERFORMANCE OF YOUR DUTIES INCLUDING WITHOUT LIMITATION REQUIRING YOU NOT TO
CONTACT ANY CUSTOMERS, SUPPLIERS OR EMPLOYEES OF THE COMPANY AND/OR EXCLUDE YOU
FROM ANY PREMISES OF THE COMPANY AND/OR REQUIRE YOU TO WORK FROM HOME AND/OR
REQUIRE YOU TO PERFORM SPECIAL PROJECTS THAT NO SUCH PERIOD OF SUSPENSION,
EXCLUSION AND/OR REQUIREMENT(S) SHALL LAST FOR MORE THAN THE PERIOD OF NOTICE
SPECIFIED IN CLAUSE 3.1.


 


16.2                         YOU HEREBY IRREVOCABLY AUTHORISE THE COMPANY IN
YOUR NAME AND ON YOUR BEHALF TO EXECUTE ALL DOCUMENTS AND DO ALL THINGS
NECESSARY TO EFFECT SUCH RESIGNATION IN THE EVENT THE APPROPRIATE NOTICES HAVE
NOT BEEN DELIVERED TO THE COMPANY WITHIN 7 DAYS OF YOU BEING REQUIRED TO RESIGN.


 


16.3                         SALARY WILL NOT CEASE TO BE PAYABLE AND CONTRACTUAL
BENEFITS PROVIDED BY REASON ONLY OF SUCH SUSPENSION, EXCLUSION AND/OR
REQUIREMENT(S). YOU SHALL THROUGHOUT ANY SUCH PERIOD OF SUSPENSION, EXCLUSION
AND/OR REQUIREMENT(S) CONTINUE TO BE AN EMPLOYEE OF THE COMPANY AND SHALL COMPLY
WITH YOUR OBLIGATIONS UNDER THIS AGREEMENT INCLUDING WITHOUT LIMITATION YOUR
DUTIES OF GOOD FAITH AND EXCLUSIVE SERVICE, EXCEPT AS OTHERWISE DIRECTED BY THE
BOARD.

 

--------------------------------------------------------------------------------


 


16.4                         DURING ANY PERIOD OF GARDEN LEAVE YOU SHALL:


 


16.4.1                         REMAIN AN EMPLOYEE OF THE COMPANY, ACT IN GOOD
FAITH AND BOUND BY THE TERMS OF THIS AGREEMENT WITH THE COMPANY;


 


16.4.2                         NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF YOUR
LINE MANAGER, ATTEND YOUR PLACE OF WORK OR ANY OTHER PREMISES OF THE COMPANY;


 


16.4.3                         NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF YOUR
MANAGER, CONTACT OR DEAL WITH (OR ATTEMPT TO CONTACT OR DEAL WITH) ANY OFFICER,
EMPLOYEE, CONSULTANT, CLIENT, CUSTOMER, SUPPLIER, AGENT, DISTRIBUTOR,
SHAREHOLDER, ADVISER OR OTHER BUSINESS CONTACT OF THE COMPANY; AND


 


16.4.4                         (EXCEPT DURING ANY PERIODS TAKEN AS HOLIDAY IN
THE USUAL WAY) ENSURE THAT YOUR MANAGER KNOWS WHERE YOU WILL BE AND HOW YOU CAN
BE CONTACTED DURING EACH WORKING DAY AND SHALL COMPLY WITH ANY WRITTEN REQUESTS
TO CONTACT A SPECIFIED EMPLOYEE OF THE COMPANY AT SPECIFIED INTERVALS.


 


16.5                         THE COMPANY RESERVES THE RIGHT TO REQUIRE YOU TO
TAKE ANY UNUSED HOLIDAY ENTITLEMENT DURING ANY PERIOD OF GARDEN LEAVE AND/OR
NOTICE.


 

17.                             RETURN OF PAPERS ETC

 


17.1                         YOU SHALL PROMPTLY WHENEVER REQUESTED BY THE
COMPANY AND IN ANY EVENT UPON SUSPENSION AND/OR THE TERMINATION OF YOUR
EMPLOYMENT DELIVER UP TO THE COMPANY ALL LISTS OF AND DATABASES CONTAINING
INFORMATION ABOUT CLIENTS OR CUSTOMERS, EMPLOYEES, CORRESPONDENCE AND ALL OTHER
DOCUMENTS, RECORDS, PAPERS, VIDEO TAPES, CDS, COMPUTER DISCS, FLASH DRIVES,
LAPTOPS, PDA’S, MOBILE PHONES AND RECORDS AND PROPERTY WHICH MAY HAVE BEEN
PREPARED BY YOU OR HAVE COME INTO YOUR POSSESSION, CUSTODY OR CONTROL IN THE
COURSE OF YOUR EMPLOYMENT AND YOU SHALL NOT BE ENTITLED TO AND SHALL NOT RETAIN
ANY COPIES OF THEM. TITLE AND COPYRIGHT IN SUCH MATERIAL CREATED WHOLLY OR IN
PART BY YOU SHALL VEST IN THE COMPANY.


 

18.                             DISCIPLINARY AND GRIEVANCE PROCEDURES

 


18.1                         YOU MUST OBSERVE SUCH RULES AND REGULATIONS
RELATING TO DISCIPLINARY MATTERS AS THE BOARD MAY FROM TIME TO TIME DECIDE AND
MAKE KNOWN TO YOU.  FOR THE AVOIDANCE OF DOUBT, NO SUCH RULES RELATING TO
DISCIPLINARY PROCEDURES WILL FORM PART OF YOUR CONTRACT OF EMPLOYMENT.

 

--------------------------------------------------------------------------------

 

 


18.2


 


18.3         DETAILS OF THE COMPANY’S DISCIPLINARY AND GRIEVANCE PROCEDURES ARE
AVAILABLE IN THE EMPLOYEE HANDBOOK.


 


18.4         THE COMPANY MAY AT ANY TIME SUSPEND YOU FOR A REASONABLE PERIOD
DURING ANY PERIOD IN WHICH THE COMPANY IS CARRYING OUT A DISCIPLINARY
INVESTIGATION INTO ANY ALLEGED ACTS OR DEFAULTS BY YOU.

 

19.           ENTIRE AGREEMENT

 


19.1         EACH PARTY ON BEHALF OF ITSELF ACKNOWLEDGES AND AGREES WITH THE
OTHER PARTY (THE COMPANY ACTING ON BEHALF OF ITSELF AND AS AGENT FOR EACH GROUP
COMPANY) THAT:


 


19.1.1         THIS AGREEMENT TOGETHER WITH THE EMPLOYEE HANDBOOK AND ANY
DOCUMENTS REFERRED TO IN THIS AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT AND
UNDERSTANDING BETWEEN YOU AND THE COMPANY AND SUPERSEDES ANY PREVIOUS AGREEMENT;


 


19.1.2         IN ENTERING INTO THIS AGREEMENT NEITHER PARTY HAS RELIED ON ANY
PRE-CONTRACTUAL STATEMENT; AND


 


19.1.3         THE ONLY REMEDY AVAILABLE TO EACH PARTY FOR BREACH OF THIS
AGREEMENT SHALL BE FOR BREACH OF CONTRACT UNDER THE TERMS OF THIS AGREEMENT AND
NO PARTY SHALL HAVE ANY RIGHT OF ACTION AGAINST ANY OTHER PARTY IN RESPECT OF
ANY PRE-CONTRACTUAL STATEMENT.


 


19.2         NOTHING IN THIS AGREEMENT SHALL, HOWEVER, OPERATE TO LIMIT OR
EXCLUDE ANY LIABILITY FOR FRAUD.


 

20.           DATA PROTECTION

 


20.1         YOU CONSENT TO THE COMPANY OR ANY COMPANY IN THE GROUP HOLDING AND
PROCESSING, BOTH ELECTRONICALLY AND MANUALLY, THE PERSONAL DATA IT COLLECTS
WHICH RELATES TO YOU FOR THE PURPOSES OF THE ADMINISTRATION AND MANAGEMENT OF
THE EMPLOYMENT RELATIONSHIP, ITS BUSINESS OR WHERE REQUIRED BY LAW (THE
“AUTHORISED PURPOSES”).  YOU EXPLICITLY CONSENT TO THE COMPANY OR ANY OTHER
COMPANY IN THE GROUP PROCESSING YOUR SENSITIVE PERSONAL DATA FOR AUTHORISED
PURPOSES.  IT MAY ALSO BE NECESSARY FOR THE COMPANY TO FORWARD SUCH PERSONAL
DATA AND/OR SENSITIVE PERSONAL DATA TO OTHER

 

--------------------------------------------------------------------------------


 


OFFICES IT MAY HAVE OR TO ANOTHER COMPANY IN THE GROUP OUTSIDE THE EUROPEAN
ECONOMIC AREA, IN PARTICULAR TO THE UNITED STATES OR ANY OTHER COUNTRY IN WHICH
THE COMPANY OR ANY COMPANY IN THE GROUP HAS OFFICES FOR STORAGE AND PROCESSING
FOR THE AUTHORISED PURPOSES AND YOU CONSENT TO OUR DOING SO AS MAY BE NECESSARY
FROM TIME TO TIME.

 

21.           TELECOMMUNICATIONS

 


21.1         THE COMPANY HAS THE RIGHT TO MONITOR ANY AND ALL ASPECTS OF ITS
TELEPHONE AND COMPUTER SYSTEMS THAT ARE MADE AVAILABLE TO YOU AND TO MONITOR,
INTERCEPT AND/OR RECORD ANY COMMUNICATIONS MADE BY YOU, INCLUDING ANY TYPE OF
TELEPHONE, E-MAIL OR INTERNET COMMUNICATIONS, FOR ANY PURPOSE AUTHORISED UNDER
THE TELECOMMUNICATIONS (LAWFUL BUSINESS PRACTICE)(INTERCEPTION OF
COMMUNICATIONS) REGULATIONS 2000 AND ANY AMENDING OR SUPPLEMENTARY LEGISLATIVE
OR REGULATORY REQUIREMENTS AND YOU HEREBY EXPRESSLY CONSENT TO THE COMPANY SO
DOING.


 


21.2         YOU ALSO AGREE THAT ALL COMPANY EQUIPMENT INCLUDING THAT WHICH YOU
CHOSE TO USE FOR PERSONAL USE IS TO BE USED FOR THE BUSINESS OF THE COMPANY OR
ANY COMPANY IN THE GROUP, AND YOU ACKNOWLEDGE THAT THE COMPANY SHALL HAVE THE
RIGHT TO MONITOR USE FOR BUSINESS PURPOSES.


 


21.3         YOU ARE REQUIRED TO COMPLY WITH ALL ASPECTS OF ANY POLICIES THAT
MAY FROM TIME TO TIME BE PUBLISHED BY THE COMPANY CONCERNING THE USE BY ITS
EMPLOYEES OF EQUIPMENT.


 

22.           VARIATION

 


22.1         NO VARIATION OF THIS AGREEMENT OR OF ANY OF THE DOCUMENTS REFERRED
TO IN IT SHALL BE VALID UNLESS IT IS IN WRITING AND SIGNED BY OR ON BEHALF OF
EACH OF THE PARTIES.


 

23.           MISCELLANEOUS

 


23.1         THERE ARE NO COLLECTIVE AGREEMENTS WHICH AFFECT THE TERMS AND
CONDITIONS OF YOUR EMPLOYMENT.


 


23.2         YOU AND THE COMPANY AGREE THAT NO TERM OF THIS AGREEMENT SHALL BE
ENFORCEABLE BY A THIRD PARTY IN HIS OWN RIGHT BY VIRTUE OF SECTION 1(1) OF THE
CONTRACT (RIGHTS OF THIRD PARTIES) ACT 1999 AND FOR THE AVOIDANCE OF DOUBT THIS
AGREEMENT MAY BE RESCINDED OR VARIED IN WHOLE OR IN PART BY AGREEMENT BETWEEN
YOU AND THE COMPANY WITHOUT THE CONSENT OF ANY SUCH THIRD PARTY.  FOR THE
PURPOSES OF THIS AGREEMENT A “THIRD PARTY” MEANS ANY PERSON WHO IS NOT NAMED AS
A PARTY TO THIS AGREEMENT.

 

--------------------------------------------------------------------------------


 


23.3         IF YOU ARE REQUIRED TO WORK OUTSIDE THE UK FOR A PERIOD IN EXCESS
OF ONE MONTH THE COMPANY WILL CONFIRM TO YOU THE PARTICULARS RELEVANT TO THAT
PERIOD OF EMPLOYMENT.


 


23.4         ANY NOTICE REQUIRED TO BE GIVEN UNDER THE PROVISIONS OF THIS
AGREEMENT SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE BEEN DULY SERVED IF
HAND DELIVERED OR SENT BY FACSIMILE OR BY FIRST CLASS OR SPECIAL DELIVERY POST
WITHIN THE UNITED KINGDOM OR BY REGISTERED AIRMAIL POST OUTSIDE THE UNITED
KINGDOM CORRECTLY ADDRESSED TO THE RELEVANT PARTY’S ADDRESS SPECIFIED IN THIS
AGREEMENT OR TO SUCH OTHER PERSON AND ADDRESS AS ANY PARTY MAY DESIGNATE FROM
TIME TO TIME IN ACCORDANCE WITH THIS CLAUSE.


 


23.5         ANY NOTICE PURSUANT TO CLAUSE 23.4 SHALL BE DEEMED TO HAVE BEEN
SERVED:


 


23.5.1         IF HAND DELIVERED AT THE TIME OF DELIVERY;


 


23.5.2         IF SENT BY FACSIMILE AT THE COMPLETION OF TRANSMISSION DURING
BUSINESS HOURS AT ITS DESTINATION OR IF NOT WITHIN BUSINESS HOURS AT THE OPENING
OF BUSINESS HOURS AT ITS DESTINATION ON THE NEXT BUSINESS DAY BUT SUBJECT TO
(1) PROOF BY THE SENDER THAT IT HOLDS A PRINTED RECORD CONFIRMING DESPATCH OF
THE TRANSMITTED NOTICE AND (2) DESPATCH OF THE NOTICE BY POST IN ACCORDANCE WITH
CLAUSE 16.7 ON THE SAME DAY AS ITS TRANSMISSION;


 


23.5.3         IF SENT BY POST WITHIN 48 HOURS OF POSTING (EXCLUSIVE OF THE
HOURS OF SUNDAY) IF POSTED TO AN ADDRESS WITHIN THE COUNTRY OF POSTING AND SEVEN
DAYS OF POSTING IF POSTED TO AN ADDRESS OUTSIDE THE COUNTRY OF POSTING.


 


23.5.4         FOR THE PURPOSE OF CLAUSE 23.5.2 “BUSINESS HOURS” MEANS BETWEEN
09.00 AND 18:00 AND “BUSINESS DAY” MEANS A DAY BETWEEN MONDAY AND FRIDAY
INCLUSIVE ON WHICH BANKS IN THE COUNTRY OF THE ADDRESSEE ARE OPEN FOR BUSINESS.


 


23.5.5         THE COMPANY RESERVES THE RIGHT FORTHWITH UPON WRITTEN NOTICE TO
YOU TO ASSIGN ITS RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT TO ANY OTHER
COMPANY IN THE GROUP AND THEREAFTER ANY REFERENCE TO THE COMPANY IN THIS
AGREEMENT SHALL BE A REFERENCE TO ANY SUCH COMPANY.


 


23.5.6         IF THE COMPANY BECOMES A MEMBER OF ANY GROUP OF COMPANIES OTHER
THAN THE GROUP (“THE TRANSFEREE GROUP”), ANY REFERENCE TO THE GROUP IN THIS
AGREEMENT SHALL BE A REFERENCE TO THE TRANSFEREE GROUP.

 

--------------------------------------------------------------------------------


 


23.5.7         THE COMPLETE OR PARTIAL INVALIDITY OR UNENFORCEABILITY OF ANY
PROVISION IN THIS AGREEMENT FOR ANY PURPOSE SHALL IN NO WAY AFFECT THE VALIDITY
OR ENFORCEABILITY OF SUCH PROVISIONS FOR ANY SUCH PURPOSE, THE REMAINDER OF SUCH
PROVISIONS OR THE REMAINING PROVISIONS OF THIS AGREEMENT.


 


23.5.8         THE CONSTRUCTION, VALIDITY AND PERFORMANCE OF THIS AGREEMENT
SHALL BE GOVERNED AND INTERPRETED IN ACCORDANCE WITH ENGLISH LAW AND THE PARTIES
SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF ENGLAND AND WALES.


 


23.5.9         DEFINITIONS ARE SET OUT IN THE ATTACHED SCHEDULE, WHICH FORMS
PART OF THIS AGREEMENT.

 

 

Signed by:

/s/ SCOTT WHEWAY

 

SCOTT WHEWAY

 

 

 

Signed for and behalf of:

/s/ ROBERT WILLETT

 

ROBERT WILLETT, CHAIRMAN

 

BEST BUY EUROPE DISTRIBUTIONS LIMITED

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Definitions

 

In this Agreement the following words and phrases shall have the following
meanings:

 


1.             “ASSOCIATED COMPANY” SHALL MEAN A COMPANY OF WHICH MORE THAN 20
PER CENT OF THE EQUITY SHARE CAPITAL (AS DEFINED IN SECTION 548 OF THE COMPANIES
ACT 2006) IS FOR THE TIME BEING OWNED BY ANY COMPANY IN THE GROUP OR WHICH FOR
THE TIME BEING OWNS MORE THAN 20 PER CENT OF THE EQUITY SHARE CAPITAL OF A
COMPANY IN THE GROUP.


 


2.             “APPROVED PERSON” SHALL HAVE THE MEANING SET OUT IN THE FINANCIAL
SERVICES AND MARKETS ACT 2000.


 


3.             “BASIC SALARY” SHALL MEAN SALARY PAYABLE UNDER CLAUSE 7.1 AS
AMENDED FROM TIME TO TIME.


 


4.             “BEST BUY EUROPE” SHALL MEAN BEST BUY EUROPE DISTRIBUTIONS
LIMITED (THE PARENT COMPANY OF THE COMPANY).


 


5.            “BOARD” SHALL MEAN THE BOARD OF DIRECTORS OF BEST BUY EUROPE 
DISTRIBUTIONS FOR THE TIME BEING AND FROM TIME TO TIME OR ANY COMMITTEE
DELEGATED BY IT;


 


6.             “COMMENCEMENT DATE” SHALL MEAN THE DATE OF THIS AGREEMENT;


 


7.             “CONFIDENTIAL INFORMATION” MEANS TRADE SECRETS AND OTHER
CONFIDENTIAL INFORMATION (WHETHER OR NOT RECORDED IN DOCUMENTARY FORM, OR STORED
ON ANY MAGNETIC OR OPTICAL DISK OR MEMORY) INCLUDING FOR THESE PURPOSES AND
WITHOUT LIMITATION:


 


6.1.1           DETAILS OF ANY CONTRACTS OR THE REQUIREMENTS OF CONTRACTORS
(WHETHER THEY BE BUYERS, CUSTOMERS, ADVERTISERS, SUPPLIERS OR OTHER CONTRACTORS)
OF THE COMPANY OR ANY OTHER COMPANY WITHIN THE GROUP, INCLUDING WITHOUT
LIMITATION, INFORMATION REGARDING PROJECTS UNDER DISCUSSION, THE TERMS OF
BUSINESS WITH THEM AND THE FEES AND COMMISSIONS CHARGED TO OR BY THEM;


 


6.1.2           DETAILS OF THE REQUIREMENTS OF INDIVIDUALS WHO ARE CONTRACTED TO
THE COMPANY OR ANY COMPANY IN THE GROUP INCLUDING, WITHOUT LIMITATION, THE TERMS
OF BUSINESS WITH THEM AND THE FEES AND COMMISSIONS CHARGED BY OR TO THEM;


 


6.1.3           DETAILS OF:

 

--------------------------------------------------------------------------------


 

6.1.3.1              ANY MARKETING, DEVELOPMENT, PRE-SELLING OR OTHER
EXPLOITATION OF ANY INTELLECTUAL PROPERTY OR OTHER RIGHTS OF THE COMPANY OR ANY
COMPANY IN THE GROUP OR OF THE SERVICES OF INDIVIDUALS CONTRACTED TO THE COMPANY
OR ANY COMPANY IN THE GROUP WHICH HAS TAKEN PLACE DURING THE TERM AND/OR THE
PERIOD OF 12 MONTHS BEFORE THE TERMINATION DATE;

 

6.1.3.2              ANY FUTURE OPTIONS OF THE COMPANY OR ANY COMPANY IN THE
GROUP TO PURCHASE, DISTRIBUTE, LICENCE OR OTHERWISE EXPLOIT ANY INTELLECTUAL
PROPERTY RIGHTS IN ANY FORMAT, PROGRAMMING, BOOK, IMAGE, DESIGN OR OTHER WORK;

 

6.1.3.3              ANY TECHNICAL PROJECT OR OTHER PROJECT WHICH IS UNDER
CONSIDERATION FOR DEVELOPMENT BY THE COMPANY OR ANY COMPANY IN THE GROUP DURING
THE TERM AND/OR DURING THE PERIOD OF 12 MONTHS PRIOR TO THE TERMINATION DATE;

 

6.1.3.4              ANY PATENTS, PATENT APPLICATIONS, COMPUTER OBJECT OR SOURCE
CODE, SECRET PROCESSES, DESIGNS, DRAWINGS OR ENGINEERING RELATED DOCUMENTATION
OR MATERIALS;

 


6.1.4           DETAILS OF ANY ADVERTISING, MARKETING OR PROMOTIONAL CAMPAIGN
WHICH THE COMPANY OR ANY OTHER COMPANY WITHIN THE GROUP IS TO CONDUCT;


 


6.1.5           DETAILS OF ANY MECHANISMS OR METHODS WHICH THE COMPANY OR ANY
COMPANY IN THE GROUP EMPLOYS OR HAS EMPLOYED TO MARKET OR ADVERTISE ITS
SERVICES;


 


6.1.6           ANY INFORMATION RELATING TO:


 

6.1.6.1              EXPANSION PLANS, BUSINESS STRATEGY, PRODUCT OR SERVICE
PLANS, MARKETING PLANS AND SALES FORECASTS OR ANY SIMILAR INFORMATION RELATING
TO THE OPERATION OR PROSPECTIVE OPERATION OF THE COMPANY OR ANY OTHER COMPANY IN
THE GROUP;

 

6.1.6.2              ANY CLIENT INFORMATION COMPILED IN ANY DATABASE OF THE
COMPANY;

 

6.1.6.3              FINANCIAL INFORMATION, RESULTS AND FORECASTS OF THE COMPANY
OR ANY OTHER COMPANY IN THE GROUP;

 

--------------------------------------------------------------------------------


 

6.1.6.4              WORKING METHODS, MANAGERIAL POLICIES, KNOW-HOW, TECHNICAL
INFORMATION AND DATA OF THE COMPANY AND ANY COMPANY IN THE GROUP;

 

6.1.6.5              DETAILS OF THE EMPLOYEES, OFFICERS, FREELANCERS AND OTHER
INDIVIDUALS WORKING FOR OR CONTRACTED TO THE COMPANY OR ANY OTHER COMPANY IN THE
GROUP AND OF THE REMUNERATION AND OTHER BENEFITS PAID TO THEM;

 


6.1.7           INFORMATION RELATING TO PITCHES, TENDERS, PROJECTS, PRODUCTIONS
OR EXPLOITATIONS CONTEMPLATED, OFFERED OR UNDERTAKEN BY THE COMPANY OR ANY OTHER
COMPANY IN THE GROUP;


 


6.1.8           CONFIDENTIALITY AGREEMENTS OR CONFIDENTIAL REPORTS OR RESEARCH
COMMISSIONED BY OR PROVIDED TO THE COMPANY OR ANY OTHER COMPANY IN THE GROUP;


 


6.1.9           ANY TRADE SECRETS OF THE COMPANY OR ANY COMPANY IN THE GROUP
INCLUDING KNOW-HOW AND CONFIDENTIAL TRANSACTIONS;


 


6.1.10         ANY INFORMATION WHICH YOU ARE TOLD IS CONFIDENTIAL OR WHICH BY
ITS NATURE OR THE CIRCUMSTANCES IN WHICH IT IS PROVIDED TO YOU WOULD REASONABLY
BE CONSIDERED TO BE CONFIDENTIAL AND ANY INFORMATION WHICH HAS BEEN GIVEN TO THE
COMPANY OR ANY OTHER COMPANY IN THE GROUP IN CONFIDENCE BY BUYERS, SUPPLIERS OR
OTHER PERSONS; AND


 


6.1.11         ANY INFORMATION AND/OR THE METHODS OF CATEGORISING INFORMATION
WHICH IS COMPILED ON ANY DATABASE OF THE COMPANY OR ANY COMPANY IN THE GROUP.


 


8.             “CUSTOMER” SHALL MEAN ANY PERSON, FIRM OR COMPANY OR OTHER ENTITY
WHICH OR WHO AT ANY TIME DURING THE PERIOD OF 12 MONTHS PRECEDING THE
TERMINATION DATE WAS A CUSTOMER OR WAS TO YOUR KNOWLEDGE A PROSPECTIVE CUSTOMER
OF THE COMPANY OR OF ANY OTHER COMPANY WITHIN THE GROUP AND WITH WHICH OR WHOM
YOU HAD DEALINGS OTHER THAN IN A DE MINIMIS WAY OR FOR WHOM OR WHICH YOU WERE
RESPONSIBLE IN A SUPERVISORY OR MANAGERIAL CAPACITY ON BEHALF OF THE COMPANY OR
ANY OTHER COMPANY WITHIN THE GROUP OR ON WHOSE BUSINESS YOU PERFORMED SERVICES
DURING SUCH PERIOD;


 


9.             “DIRECTLY OR INDIRECTLY” SHALL MEAN (WITHOUT PREJUDICE TO THE
GENERALITY OF THE EXPRESSION) WHETHER AS PRINCIPAL OR AGENT; WHETHER ALONE,
JOINTLY, IN PARTNERSHIP WITH ANOTHER OR FOR OR ON BEHALF OF ANOTHER; WHETHER AS
A SHAREHOLDER OF 25% OR MORE OF THE

 

--------------------------------------------------------------------------------



 


RELEVANT COMPANY, DIRECTOR, AGENT, PRINCIPAL, PARTNER, CONSULTANT, EMPLOYEE OR
OTHERWISE; OR BY VIRTUE OF PROVIDING DIRECT OR INDIRECT FINANCIAL ASSISTANCE.


 


10.           “GROUP” SHALL MEAN THE COMPANY AND ANY HOLDING COMPANY FOR THE
TIME BEING AND FROM TIME TO TIME OF THE COMPANY OR ANY HOLDING COMPANY OF SUCH
HOLDING COMPANY OF THE COMPANY FOR THE TIME BEING AND FROM TIME TO TIME AND ANY
SUBSIDIARIES FOR THE TIME BEING AND FROM TIME TO TIME OF THE COMPANY OR OF ANY
HOLDING COMPANY AS DESCRIBED IN THIS SCHEDULE TOGETHER WITH ANY ASSOCIATED
COMPANY OF ANY OF THEM.


 


11.           “HOLDING COMPANY” AND “SUBSIDIARY” SHALL HAVE THE SAME MEANINGS AS
ARE RESPECTIVELY ATTRIBUTED TO THEM IN SECTION 1159 OF THE COMPANIES ACT 2006.


 


12.           “HOLIDAY YEAR” SHALL MEAN FROM 1 APRIL TO 31 MARCH EACH YEAR.


 


13.           “HUMAN RESOURCES DEPARTMENT” MEANS THE HUMAN RESOURCES DEPARTMENT
OF COMPANY OR, AS APPROPRIATE, ANY COMPANY IN THE GROUP.


 


14.           “INTELLECTUAL PROPERTY RIGHTS” MEANS PATENTS, RIGHTS TO
INVENTIONS, COPYRIGHT AND RELATED RIGHTS, TRADE MARKS, TRADE NAMES AND DOMAIN
NAMES, RIGHTS IN GET-UP, RIGHTS IN GOODWILL OR TO SUE FOR PASSING OFF, RIGHTS IN
DESIGNS, RIGHTS IN COMPUTER SOFTWARE, DATABASE RIGHTS, RIGHTS IN CONFIDENTIAL
INFORMATION (INCLUDING KNOW-HOW AND TRADE SECRETS) AND ANY OTHER INTELLECTUAL
PROPERTY RIGHTS, IN EACH CASE WHETHER REGISTERED OR UNREGISTERED AND INCLUDING
ALL APPLICATIONS (OR RIGHTS TO APPLY) FOR, AND RENEWALS OR EXTENSIONS OF, SUCH
RIGHTS AND ALL SIMILAR OR EQUIVALENT RIGHTS OR FORMS OF PROTECTION WHICH MAY NOW
OR IN THE FUTURE SUBSIST IN ANY PART OF THE WORLD.


 


15            “INTERNET” SHALL MEAN THE GLOBAL DATA NETWORK COMPRISING NUMEROUS
INTERCONNECTED NETWORKS COMMUNICATING VIA TELECOMMUNICATIONS SYSTEM AS DEFINED
IN SECTION 4(1) OF THE TELECOMMUNICATIONS ACT 1984 OR BY SUCH OTHER METHODS AS
MAY HEREAFTER BE DEVELOPED, INVENTED OR DISCOVERED, COMMONLY KNOWN AS THE
INTERNET.


 


16.           “KEY EMPLOYEE” SHALL MEAN ANY EMPLOYEE OF OR CONSULTANT TO THE
COMPANY (OR ANY COMPANY IN THE GROUP) FOR WHOM YOU HAVE MANAGERIAL
RESPONSIBILITY, EITHER DIRECTLY OR INDIRECTLY, OR WORKING IN AN EXECUTIVE OR
SENIOR CAPACITY IN RELATION TO MANAGEMENT, ACCOUNT HANDLING, SALES, MARKETING,
ADVERTISING, TECHNICAL DEVELOPMENT, BUSINESS DEVELOPMENT, LEGAL, HUMAN
RESOURCES, PROPERTY, PROGRAMMING, PRODUCTION OR SIMILAR AREAS, AND WITH WHOM YOU
HAVE, DURING THE PERIOD OF TWELVE MONTHS PRIOR TO THE TERMINATION DATE, HAD
PERSONAL DEALINGS OTHER THAN IN A DE MINIMIS WAY.

 

--------------------------------------------------------------------------------



 


17.           “MODEL CODE” MEANS THE MODEL CODE ON TRANSACTIONS IN SECURITIES BY
DIRECTORS AND RELEVANT EMPLOYEES ISSUED BY THE UNITED KINGDOM LISTING AUTHORITY.


 


18.           “NETWORK SUPPLIER” SHALL MEAN ANY PERSON, FIRM, COMPANY OR OTHER
ENTITY WHICH OR WHO AT ANY TIME DURING THE PERIOD OF 12 MONTHS PRECEDING THE
TERMINATION DATE PROVIDED: (I) MOBILE TELEPHONE AIRTIME; OR (II) MOBILE
TELEPHONE EQUIPMENT TO ANY CUSTOMER (WHETHER RETAIL, CORPORATE OR WHOLESALE)
INTRODUCED BY THE COMPANY (OR ANY COMPANY IN THE GROUP) TO SUCH NETWORK SUPPLIER
AND WITH WHICH YOU HAD DEALINGS PRIOR TO THE TERMINATION DATE.  FOR THE
AVOIDANCE OF DOUBT, NETWORK SUPPLIERS SHALL INCLUDE (BUT NOT BE RESTRICTED TO)
VODAFONE, O2, ORANGE, 3, T-MOBILE, TELEFONICA, DEUTSCHE TELECOM AND FRANCE
TELECOM).


 


19.           “PERSONAL DATA” SHALL HAVE THE MEANING SET OUT IN SECTION 1 OF THE
DATA PROTECTION ACT 1998.


 


20.           “PRE-CONTRACTUAL STATEMENT” MEANS ANY UNDERTAKING, PROMISE,
ASSURANCE, STATEMENT, REPRESENTATION, WARRANTY OR UNDERSTANDING (WHETHER IN
WRITING OR NOT) OF ANY PERSON (WHETHER PARTY TO THIS AGREEMENT OR NOT) RELATING
TO THE EMPLOYEE’S EMPLOYMENT UNDER THIS AGREEMENT WHICH IS NOT EXPRESSLY SET OUT
IN THIS AGREEMENT OR ANY DOCUMENTS REFERRED TO IN IT.


 


21.           “RELATIONSHIP” MEANS A CLOSE PERSONAL RELATIONSHIP AND WILL
INCLUDE A FAMILY RELATIONSHIP INCLUDING, FATHER, MOTHER, SON, DAUGHTER, BROTHER,
SISTER, HUSBAND, WIFE, GRANDPARENT, GRANDCHILD, NEPHEW, NIECE, COUSIN AND ANYONE
WHO HAS ACQUIRED SUCH A RELATIONSHIP THROUGH MARRIAGE OR CIVIL PARTNERSHIP AND
ANYONE IN YOUR ECONOMIC HOUSEHOLD.


 


22.           “RESTRICTED AREA” SHALL MEAN ENGLAND, WALES, SCOTLAND, NORTHERN
IRELAND, REPUBLIC OF IRELAND, BELGIUM, FRANCE, SPAIN, PORTUGAL, THE NETHERLANDS,
GERMANY,  SWEDEN, INDIA, SOUTH AFRICA OR THE UNITED STATES OR ANY GEOGRAPHICAL
AREA, JURISDICTION OR COUNTRY WHERE THE COMPANY OR ANY OTHER COMPANY IN THE
GROUP UNDERTAKES RESTRICTED BUSINESS.


 


23.           “RESTRICTED BUSINESS” SHALL MEAN ANY BUSINESS WHICH HAS THE
PRINCIPLE ACTIVITY OF: RETAIL COMMUNICATIONS EQUIPMENT AND/OR MOBILE PHONE
AND/OR CONSUMER ELECTRONICS (WHETHER THIS EQUIPMENT IS SOLD THROUGH RETAIL
SHOPS, DISTRIBUTORS, WHOLESALE, THE INTERNET OR DIRECT TELEPHONE SALES) AND/OR
PROVIDING TELECOMS SERVICES AND/OR BROADBAND SERVICES AND/OR FIXED-LINE SERVICES
AND/OR FACILITIES MANAGEMENT AND/OR BILLING SERVICES OR ANY OTHER TYPE OF
BUSINESS CONDUCTED BY THE COMPANY OR ANY OTHER

 

--------------------------------------------------------------------------------



 


COMPANY IN THE GROUP FROM TIME TO TIME IN EITHER CASE IN OR WITH WHICH YOU HAVE
BEEN INVOLVED OR CONCERNED AT ANY TIME DURING THE PERIOD OF TWELVE MONTHS PRIOR
TO THE TERMINATION DATE.


 


24.           “SENSITIVE PERSONAL DATA” SHALL HAVE THE MEANING SET OUT IN
SECTION 2 OF THE DATA PROTECTION ACT 1998.


 


25.           “SUPPLIER” SHALL MEAN ANY PERSON, FIRM, COMPANY OR OTHER ENTITY
WHICH OR WHO AT ANY TIME DURING THE PERIOD OF 12 MONTHS PRECEDING THE
TERMINATION DATE WAS A SUPPLIER OR WAS TO YOUR KNOWLEDGE A PROSPECTIVE SUPPLIER
OF THE COMPANY OR OF ANY OTHER COMPANY IN THE GROUP AND WITH WHICH OR WHOM YOU
HAD DEALINGS OTHER THAN IN A DE MINIMISE WAY DURING SUCH PERIOD;


 


26.           “TERM” SHALL MEAN THE PERIOD FROM THE COMMENCEMENT DATE TO THE
TERMINATION DATE.


 


27.           “TERMINATION DATE” SHALL MEAN THE DATE UPON WHICH THIS AGREEMENT
SHALL TERMINATE.


 

--------------------------------------------------------------------------------
